        Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 1 of 78



 JAMES A. PATTEN                     STEPHAN C. VOLKER (Pro hac vice
 PATTEN, PETERMAN,                   pending)
 BEKKEDAHL & GREEN,                  ALEXIS E. KRIEG (Pro hac vice pending)
        PLLC                         STEPHANIE L. CLARKE (Pro hac vice
 Suite 300, The Fratt Building       pending)
 2817 Second Avenue North            JAMEY M.B. VOLKER (Pro hac vice
 Billings, MT 59101-2041             pending)
 Telephone: (406) 252-8500           LAW OFFICES OF STEPHAN C. VOLKER
 Facsimile: (406) 294-9500           1633 University Avenue
 email: apatten@ppbglaw.com          Berkeley, California 94703-1424
                                     Telephone: (510) 496-0600
                                     Facsimile: (510) 845-1255
                                     email:      svolker@volkerlaw.com
                                                 akrieg@volkerlaw.com
                                                 sclarke@volkerlaw.com
                                                 jvolker@volkerlaw.com
Attorneys for Plaintiffs
INDIGENOUS ENVIRONMENTAL NETWORK
and NORTH COAST RIVERS ALLIANCE

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL                        Civ. No.
NETWORK and NORTH COAST RIVERS
ALLIANCE,                                       COMPLAINT FOR
                                                DECLARATORY,
                   Plaintiffs,                  INJUNCTIVE, AND
      vs.                                       MANDAMUS RELIEF


UNITED STATES BUREAU OF LAND
MANAGEMENT; DAVID BERNHARDT,
in his official capacity as U.S. Secretary of
the Interior; JOHN MEHLHOFF, in his
official capacity as Montana/Dakotas State
Director for the Bureau of Land
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 2 of 78



Management; UNITED STATES ARMY
CORPS OF ENGINEERS; LT. GENERAL
TODD T. SEMONITE, Commanding
General and Chief of Engineers; UNITED
STATES DEPARTMENT OF STATE;
MICHAEL R. POMPEO, in his official
capacity as U.S. Secretary of State;
UNITED STATES FISH AND WILDLIFE
SERVICE, a federal agency; AURELIA
SKIPWITH, in her official capacity as
Director of the U.S. Fish and Wildlife
Service; and DONALD J. TRUMP, in his
official capacity as PRESIDENT OF THE
UNITED STATES,

                  Defendants


      Plaintiffs Indigenous Environmental Network (“IEN”) and North Coast

Rivers Alliance (“NCRA”) bring this action to challenge, in chronological order:

      (1) Defendant UNITED STATES ARMY CORPS OF ENGINEERS’ (“the

CORPS’”) adoption of a final Decision Document and Finding of No Significant

Impact (“FONSI”) on January 6, 2017 approving reissuance of Nationwide Permit

(“NWP”) 12 under section 404(e) of the Clean Water Act (33 U.S.C. section 1251

et seq. (“CWA”)), 33 U.S.C. section 1344(e), and allowing the Keystone XL

Pipeline Project (“Keystone” or “Project”) proposed by TRANSCANADA

KEYSTONE PIPELINE LP and TC ENERGY CORPORATION (collectively,

“TRANSCANADA”), in violation of the National Environmental Policy Act, 42

U.S.C. section 4321 et seq. (“NEPA”) – alleged in the First (NEPA) Claim for


                                       -2-
          Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 3 of 78



Relief;

      (2) Defendant PRESIDENT DONALD J. TRUMP’s (“PRESIDENT

TRUMP’s”) claim that issuance on April 10, 2019 of his Executive Order 13,867

retroactively saved his March 29, 2019 Presidential Permit (“2019 Permit”) from

invalidation due to its conflict with Executive Order 13,337 – alleged in the Fifth

(Declaratory Judgment) Claim for Relief.

      (3) Defendant UNITED STATES DEPARTMENT OF STATE’s

(“STATE’s”) issuance on December 20, 2019 of a deficient Final Supplemental

Environmental Impact Statement (“2019 FSEIS”) for Keystone in violation of

NEPA – alleged in the First (NEPA) Claim for Relief;

      (4) Defendant UNITED STATES FISH AND WILDLIFE SERVICE’s

(“FWS’s”) decision on December 23, 2019 to rely upon an inadequate Biological

Assessment (“BA”) rather than to prepare a Biological Opinion (“BiOp”) as

required to analyze the Project’s impacts on endangered and threatened species

(other than the American burying beetle) in violation of the Endangered Species

Act, 16 U.S.C. section 1531 et seq. (“ESA”) and the Administrative Procedure

Act, 5 U.S.C. sections 701-707 (“APA”) – alleged in the Fourth (ESA and APA)

Claim for Relief; and

      (5) Defendant UNITED STATES BUREAU OF LAND MANAGEMENT’s

(“BLM’s”) issuance on January 22, 2020 of a Record of Decision (“ROD”)

approving a right-of-way (“ROW”) and temporary use permit (“TUP”) allowing

construction and operation of the Project, based on State’s deficient 2019 FSEIS,

                                        -3-
        Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 4 of 78



in violation of NEPA, the Mineral Leasing Act, 30 U.S.C. section 181 et seq.

(“MLA”) and the Federal Land Policy Management Act, 43 U.S.C. section 1701 et

seq. (“FLPMA”) – alleged in the First (NEPA), Second (MLA) and Third

(FLPMA) Claims for Relief, respectively.

                                INTRODUCTION

      1.     Keystone is a proposed 1,209-mile long, 36-inch diameter crude oil

pipeline that would be constructed within a 110-foot wide construction right-of-

way across 327 miles in the Canadian provinces of Alberta and Saskatchewan and

882 miles in the states of Montana, South Dakota and Nebraska to transport up to

830,000 barrels per day of tar sands crude oil from Hardisty, Alberta and the

Bakken shale formation in Montana to existing pipeline facilities near Steele City,

Nebraska. U.S. Department of State, Final Supplemental Environmental Impact

Statement for the Keystone XL Project (December 2019) (“2019 FSEIS”) at S-1;

84 Fed.Reg. 13101-13103 (Apr. 3, 2019). The Project would pose grave risks to

the environment, including the climate, cultural resources, water resources, fish

and wildlife, and human health and safety.

      2.     State’s issuance of the 2019 FSEIS on December 20, 2019, FWS’s

reliance on BLM’s inadequate BA rather than preparing the required BiOp on

December 23, 2019, and BLM’s issuance of a ROD granting rights-of-way and

temporary use permits on January 22, 2020, are the latest in a series of unlawful

actions by the Administration of President Donald J. Trump to implement his

unlawful 2019 Permit. Plaintiffs challenged that permit in a separate action filed

                                        -4-
         Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 5 of 78



April 5, 2019, Indigenous Environmental Network v. Trump, Case No. 19-CV-

0028-GF-BMM (D. Mont.)), which remains pending.

      3.     Notwithstanding a thoroughly-documented determination on

November 6, 2015 by former Secretary of State John Kerry that the Keystone

Pipeline Project was not in the national interest, shortly after his inauguration in

early 2017, President Trump requested TransCanada’s reapplication for a

Presidential Permit, which President Trump approved just two months later despite

the fact that State’s underlying Final Supplemental Environmental Impact

Statement (“FSEIS”) was unlawfully inadequate in several notable respects.

Indigenous Environmental Network v. United States Department of State, 347

F.Supp.3d 561, 591 (D. Mont. Nov. 8, 2018) (ordering that the 2017 Permit be

“VACATED” due to deficiencies in the 2014 FSEIS); 82 Fed.Reg. 16467 (April 4,

2017).

      4.     When this Court ruled the 2014 FSEIS invalid in August, 2018,

because it failed to address the Project’s new alignment through Nebraska, and

again in November, 2018, because it ignored or understated several of the

Project’s significant impacts, President Trump refused to comply with this Court’s

Judgment. Instead, President Trump actively sought to sidestep – and unlawfully

to alter – the law to fit his agenda. On March 29, 2019, he unilaterally and

unconstitutionally approved a new Presidential Permit (“2019 Permit”) for the

Project (84 Fed.Reg. 13101-13103 (Mar. 29, 2019)), which, as noted, Plaintiffs

have challenged in separate litigation. Indigenous Environmental Network v.
                                         -5-
        Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 6 of 78



Trump, Case No. 19-cv-0028-GF-BMM (D.Mont.). He then attempted to

retroactively legalize his 2019 Permit by revoking the Executive Order it directly

violated – Executive Order 13,337 – through issuance of Executive Order 13,867

on April 10, 2019 – twelve days after his unlawful issuance of the 2019 Permit on

March 29, 2019.

      5.    Despite this Project’s continuing illegality and profound

environmental impacts, particularly its exacerbation of the global warming crisis,

Defendants are still attempting to resurrect and construct Keystone.

      6.    In furtherance of this ill-conceived Project, BLM’s ROD grants a

right-of-way (“ROW”) and temporary use permit (“TUP”) pursuant to the MLA.

The ROW and TUP allow the Project to cross 46.28 miles of federal land in

Montana – 44.4 miles managed by BLM, and 1.88 miles managed by the Corps.

2019 FSEIS at S-7, 1.3.4. However, that ROD relies upon a deficient FSEIS, in

violation of NEPA, and its approvals of the ROW and TUP for Keystone

contravene bedrock environmental protections embodied in FLPMA, the MLA

and the ESA.

      7.    Defendant State issued the 2019 FSEIS, and published notice of its

availability for public review through January 21, 2020 in the Federal Register, on

December 20, 2019. 84 Fed.Reg. 70187-70188 (Dec. 20, 2019). One month later,

when BLM published in the Federal Register notice of its ROD approving the

ROW and TUP for Keystone, its notice acknowledged that “[t]he State


                                        -6-
        Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 7 of 78



Department has been the Lead Federal Agency for purposes of NEPA, and BLM

and USACE have been Cooperating Agencies from the beginning of this project.”

85 Fed.Reg. 5232 (January 29, 2020). As Lead Federal Agency under NEPA,

State has “primary responsibility” for the content of the FSEIS and its failure to

comply with NEPA’s requirements. 40 C.F.R. § 1508.16 (“‘Lead agency’ means

the agency or agencies preparing or having taken primary responsibility for

preparing the environmental impact statement.”). The 2019 FSEIS, like the

deficient 2014 FSEIS before it, fails to take a hard look at the impacts of

Keystone. BLM’s approval of the ROD based on this inadequate 2019 FSEIS

violates NEPA.

      8.     BLM’s ROD likewise violates the MLA. The MLA mandates that

grants of rights-of-way and associated temporary permits must comply with

applicable federal environmental laws, including NEPA, and be based on

regulations or stipulations “designed to control or prevent [] damage to the

environment” including “damage to fish and wildlife habitat” and “hazards to

public health and safety,” and “protect . . . individuals living in the general area of

the right-of-way or permit who rely on the fish, wildlife and biotic resources of the

area for subsistence purposes.” 30 U.S.C. §§ 185(h)(1), 185(h)(2). Because the

ROD relies on the 2019 FSEIS which fails to adequately analyze the Project’s

environmental impacts as detailed below, and because, as a consequence of this

deficient NEPA review, the ROW and TUP are not adequately designed to control

or prevent damage to the environment including fish and wildlife, and to the

                                          -7-
        Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 8 of 78



Indigenous communities who rely on the fish, wildlife and biotic resources of the

impacted areas for subsistence purposes, the ROD violates both NEPA and the

MLA.

       9.    The ROD also violates FLPMA’s mandate that BLM must limit to the

extent feasible the natural resource damage that the Project would cause along its

right-of-way. 43 U.S.C. § 1765. Because the 2019 FSEIS fails to adequately

analyze the Project’s environmental impacts as detailed below, and as a

consequence BLM failed to adequately explore, evaluate and adopt terms and

conditions that would avoid or reduce the Project’s foreseeable environmental

impacts, Keystone will cause unnecessary and undue degradation to the

environment and thus BLM’s ROD violates FLPMA.

       10.   FWS violated the ESA when it issued its December 23, 2019

concurrence letter based solely on, and without independently evaluating, BLM’s

inadequate 2019 Biological Assessment on Keystone. 16 U.S.C. § 1536(a)(2); 50

C.F.R. § 402.14(a), (b)(1). The record before FWS demonstrated that the Project

might affect listed species or their critical habitat and that there had been no

consultation as to those impacts. Consequently, FWS had a duty under the ESA to

prepare a Biological Opinion to evaluate Keystone’s impacts on threatened and

endangered species and their critical habitat, but failed to do so. Id. FWS also

failed, in preparing its deficient concurrence letter, to rely on the best available

scientific data as required by the ESA. 16 U.S.C. § 1536(a)(2), (b), (c).



                                          -8-
        Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 9 of 78



      11.    The Corps violated NEPA when it issued its Decision Document and

FONSI on January 6, 2017, approving a revised NWP 12 under section 404(e) of

the CWA, 33 U.S.C. section 1344(e). The Corps’ approval of NWP 12 allowed

the Project’s discharge of dredged or fill materials into waters of the United States,

as that permit’s scope includes any “pipeline for the transportation of any . . .

liquid . . . substance” such as crude oil. 82 Fed.Reg. 1860, 1985, 1999-2000

(January 6, 2017). The Corps purported to find that NWP 12 would result in “no

more than minimal individual and cumulative adverse effects on the aquatic

environment” under the CWA. In fact, NWP 12 posed potentially significant

impacts on the aquatic environment, and therefore under NEPA, the Corps had a

duty to either prepare, or receive from another federal agency, an adequate

environmental impact statement addressing those impacts.

      12.    By accepting the Corps’ erroneous conclusion that the Project’s NWP

12 does not affect listed species or critical habitat, the FWS likewise failed to

perform its duty to adequately consult with the Corps under the ESA and the APA.

      13.    To remedy these violations of law, Plaintiffs seek orders from this

Court: (1) declaring that (a) Defendants violated NEPA, the MLA, FLPMA, the

ESA, and the APA, and (b) President Trump’s issuance of Executive Order 13,867

did not retroactively excuse the 2019 Permit’s violation of Executive Order

13,337; (2) granting preliminary injunctive relief restraining Defendants, including

TransCanada should it intervene, from taking any action that would result in any

change to the physical environment in connection with Keystone pending a full
                                         -9-
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 10 of 78



hearing on the merits; and (3) granting permanent injunctive relief overturning

Defendants’ aforementioned approvals of Keystone pending their compliance with

applicable law including NEPA, the MLA, FLPMA, the ESA and the APA.

                         JURISDICTION AND VENUE

      14.    The Court has jurisdiction over this action under 28 U.S.C. sections

1331 (federal question), 1346 (U.S. as defendant), 1361 (mandamus against an

officer of the U.S.), 2201 (declaratory judgment), and 2202 (injunctive relief);

under the APA, 5 U.S.C. section 706(1) and (2) (to compel agency action

unlawfully withheld or delayed, and to hold unlawful and set aside agency action

found to be arbitrary, capricious, an abuse of discretion or otherwise not in

accordance with law, contrary to constitutional right or power, in excess of

jurisdiction, or without observance of procedure required by law); and under the

ESA, 16 U.S.C. sections 1540(g)(1)(A) and (C) (based on notice given in 2017

and to be renewed as necessary, to the extent, if any, jurisdiction does not exist

under the APA per American Rivers v. National Marine Fisheries Service

(“American Rivers”), 126 F.3d 1118, 1124-1125 (9th Cir. 1997)) because:

       (1) the action arises under NEPA, the MLA, FLPMA, and the ESA and

challenges final agency action reviewable under the APA per American Rivers,

126 F.3d at 1124-1125;

      (2) State, BLM, the Corps, and FWS are agencies of the U.S. government,

and the individual Defendants are sued in their official capacities as officers of the


                                        - 10 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 11 of 78



U.S. government;

      (3) the action seeks a declaratory judgment (a) declaring void the Corps’

January 6, 2017 NWP 12, State’s December 20, 2019 FSEIS, FWS’ December 23,

2019 acceptance of a deficient Biological Assessment and decision not to prepare

a Biological Opinion, and BLM’s January 22, 2020 ROD approving the ROW and

TUP that allow Keystone’s construction and operation, and (b) declaring that

President Trump’s issuance of Executive Order 13,867 on April 10, 2019 did not

retroactively validate the 2019 Permit; and

      (4) the action seeks further injunctive and mandamus relief until the

Defendants comply with applicable law.

      15.    Venue is proper in this judicial district pursuant to 28 U.S.C. section

1391(e)(1)(B) and Montana Local Civil Rules 1.2(c)(3) and 3.2(b)(1)(A) because a

substantial part of the events giving rise to this action – namely, construction and

operation of the proposed pipeline Project – would cross the international border

in, and thence pass through, Phillips County, Montana, which is located within the

Great Falls Division of this judicial district. 28 U.S.C. § 1391(e)(1)(B); Mont.

Civ.R. 3.2(b)(1)(A).

      16.    There exists now between the parties hereto an actual, justiciable

controversy in which Plaintiffs are entitled to have a declaration of their rights, a

declaration of Defendants’ obligations, and further relief because of the facts and

circumstances herein set forth.


                                         - 11 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 12 of 78



      17.    This Complaint is timely filed within the applicable six-year statute of

limitations set forth in 28 U.S.C. section 2401(a).

      18.    Plaintiffs have standing to assert their claims and, to the extent

required, have exhausted all applicable remedies. In particular, Plaintiffs’

members live, work, recreate in or otherwise use and enjoy the lands, waters and

plant and animal species and their habitat through which Keystone would pass or

otherwise impact, including the federal lands and waters it would cross.

                                     PARTIES

      19.    Plaintiff INDIGENOUS ENVIRONMENTAL NETWORK (“IEN”) is

incorporated under the non-profit organizational name of Indigenous Educational

Network of Turtle Island. Established in 1990, IEN is a network of Indigenous

peoples from throughout North America including the states of Montana, South

Dakota and Nebraska and the Province of Alberta through which the Project is

proposed to be built, who are empowering their Indigenous Nations and

communities toward ecologically sustainable livelihoods, long-denied

environmental justice, and full restoration and protection of the Sacred Fire of

their traditions. Its members include chiefs, leaders and members of Indigenous

Nations and communities who inhabit the states and provinces through which the

Project is proposed to be built and who would be directly and irreparably harmed

by its many severe adverse environmental and cultural impacts. IEN has been

involved in grassroots efforts throughout the United States and Canada to mobilize


                                        - 12 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 13 of 78



and educate the public regarding the harmful environmental and cultural impacts

of the Project. IEN’s members include individuals who have hiked, fished,

hunted, observed and photographed wildlife and wild flowers, star-gazed, rode

their horses, floated, swum, camped and worshipped the Creator on lands and

waters within and adjacent to the proposed route of the Project and who intend to

continue to do so in the future. Because IEN’s members use and enjoy the land

and water resources and wildlife within the Project area that the Project would

harm, they would be directly and irreparably harmed by the construction and

operation of the Project and by the Project’s oil spills that would pollute the lands

and waters that IEN’s members use and enjoy.

      20.    Plaintiff NORTH COAST RIVERS ALLIANCE (“NCRA”) is an

unincorporated association of conservation leaders from the western and northern

United States and Canada. NCRA has participated in public education, advocacy

before legislative and administrative tribunals, and litigation in state and federal

court to enforce compliance by state and federal agencies with state and federal

environmental laws. NCRA’s members include individuals who have camped,

fished, observed and photographed wildlife and wildflowers, star-gazed, rode their

horses, drove their wagon teams, floated, hiked and worshipped the Creator on

lands and waters within and adjacent to the proposed route of the Project and who

intend to continue to do so in the future. Because NCRA’s members use and enjoy

the land and water resources and wildlife within the Project area that the Project

would harm, they would be directly and irreparably harmed by the construction

                                         - 13 -
        Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 14 of 78



and operation of the Project and by the Project’s oil spills that would pollute the

lands and waters that NCRA’s members use and enjoy.

       21.    Plaintiffs’ injuries are fairly traceable to Defendants’ actions.

Construction and operation of the Project, including the 46.28 miles on federal

land in Montana, will harm Plaintiffs’ use of the Project area including ground and

surface waters the Project would cross, for fishing, hunting, camping and other

recreational purposes, and domestic, cultural and spiritual activities including

nature study, wildlife and wildflower viewing, scenic enjoyment, photography,

hiking, family outings, star gazing and meditation. These injuries are actual,

concrete, and imminent. Plaintiffs have no plain, speedy, or adequate remedy at

law. Accordingly, Plaintiffs seek injunctive, mandamus, and declaratory relief

from this Court to set aside Defendants’ unlawful acts and omissions, and to

redress Plaintiffs’ injuries.

       22.    Defendant UNITED STATES BUREAU OF LAND

MANAGEMENT (“BLM”) is an agency within the U.S. Department of the

Interior. Under FLPMA, BLM is charged with administering lands owned by the

United States and assigned to its management, including lands within the proposed

route of the Project, consistent with federal environmental laws including NEPA,

the MLA, the ESA, and the APA. 43 U.S.C. § 1701 et seq. On January 22, 2020,

BLM issued the ROD that authorizes the ROW and TUP for Keystone that this

action challenges.



                                          - 14 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 15 of 78



      23.     Defendant DAVID BERNHARDT is the Secretary of the U.S.

Department of the Interior and is sued in his official capacity. He is the federal

official charged with responsibility for the proper management of BLM and FWS

in compliance with applicable law, and is responsible for the actions or failure to

act of those agencies regarding the Project challenged herein. He is the official

who signed the ROD authorizing the ROW and TUP for Keystone that this action

challenges.

      24.     Defendant JOHN MEHLHOFF is the State Director for the

Montana/Dakotas State Office of BLM. He is the official who recommended

approval of the ROD authorizing the ROW and TUP for Keystone that this action

challenges.

      25.     Defendant UNITED STATES ARMY CORPS OF ENGINEERS

(“the Corps”) is an agency of the federal government. The Corps is charged with

management of waters of the United States, including compliance with the Clean

Water Act and related statutes intended to protect those waters from

environmental harm. The Corps has specific responsibility over issuance of both

individual and nationwide permits for the discharge of dredged or fill materials

into navigable waters of the United States under section 404 of the Clean Water

Act. 33 U.S.C. § 1344. On January 6, 2017 the Corps approved renewal of

Nationwide Permit 12 (“NWP 12”) on which Defendants rely to construct

crossings for Keystone over and under waters of the United States under section

404(e) of the Clean Water Act, 33 U.S.C. section 1344(e). The Corps also
                                        - 15 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 16 of 78



manages 1.88 miles of the ROW for Keystone whose approval this action

challenges.

      26.     Defendant LT. GENERAL TODD T. SEMONITE is Chief of

Engineers and Commanding General of the Corps, and is sued herein in his

official capacity. He is charged with the supervision and management of all

decisions and actions by the Corps, including those allowing construction of

Keystone that this action challenges.

      27.     Defendant UNITED STATES DEPARTMENT OF STATE

(“Department of State” or “State”) is an agency of the United States government

charged with review and approval of permits for pipelines that cross the United

States’ borders with other countries, including Canada. Executive Order 13,337;

see also, Executive Order 13,867 (purportedly revoking Executive Order 13,337).

Under NEPA, the Department of State was responsible for preparing the 2019

FSEIS on which BLM’s ROD relies in authorizing the ROW and TUP for

Keystone that this action challenges. 22 C.F.R. §§ 161.7, 161.7(c)(1)

(acknowledging State’s NEPA obligations when reviewing trans-boundary

pipeline permits); 85 Fed.Reg. 5232 (acknowledging that “[t]he State Department

has been the Lead Federal Agency for the purposes of NEPA” for the United

States’ review of Keystone); 40 C.F.R. § 1508.16 (defining “lead agency”).

      28.     Defendant MICHAEL R. POMPEO is the U.S. Secretary of State, and

is sued herein in his official capacity. He is the official charged with


                                         - 16 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 17 of 78



administering the Department of State, including carrying out and complying with

NEPA, and is responsible for the deficiencies in the 2019 FSEIS that this action

challenges.

      29.     Defendant UNITED STATES FISH AND WILDLIFE SERVICE

(“FWS”) is an agency within the U.S. Department of the Interior. Under the ESA,

FWS is charged with the preservation of endangered and threatened species and

their habitat, including the species that the Project will harm. FWS violated the

ESA when it issued its December 23, 2019 concurrence letter based on, and

without independently evaluating, BLM’s inadequate 2019 Biological Assessment

on Keystone, and by failing to prepare the Biological Opinion it was required to

prepare to evaluate Keystone’s impacts on threatened and endangered species.

FWS therefore failed to conduct the formal consultation with BLM required by the

ESA, and in doing so, failed to rely on the best available scientific data as required

by the ESA. Each of these unlawful actions was a “final agency action”

reviewable under the APA.

      30.     Defendant AURELIA SKIPWITH is the Director of FWS, and is sued

herein in her official capacity. She is charged with responsibility for carrying out

and complying with the ESA, and with preserving endangered and threatened

species and their habitat that Keystone will harm. She failed to discharge her

duties under the ESA by allowing Keystone to be approved without compliance

with the ESA.



                                        - 17 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 18 of 78



      31.    Defendant DONALD J. TRUMP (“President Trump”) is the President

of the United States, and is sued in his official capacity. On March 29, 2019 he

issued the Presidential Permit whose implementation this action challenges. His

2019 Permit was published on April 3, 2019 in the Federal Register. 84 Fed.Reg.

13101-13103. On April 10, 2019, President Trump issued Executive Order 13,867

as to which this action seeks declaratory relief. Executive Order 13,867 was

published on April 15, 2019 in the Federal Register. 84 Fed.Reg. 15491-15493.

                                 BACKGROUND

      32.    In September 2008, TransCanada filed with State an initial

application for a Presidential Permit to construct and operate Keystone. The

original application was amended and resubmitted on May 4, 2012 to modify the

description of the Project’s route through Nebraska, and to remove the original

Project’s southern segment from Cushing, Oklahoma to the Gulf of Mexico. The

amended application requested approval of a Presidential Permit for a proposed

crude oil pipeline widely known as the Keystone XL Pipeline that would run

approximately 875 miles from the Canadian border in Phillips County, Montana to

connect to an oil pipeline in Steele City, Nebraska.

      33.    On March 1, 2013, State released a Draft Supplemental

Environmental Impact Statement (“2013 DSEIS”) for the new Presidential Permit

application for the proposed Keystone XL Pipeline Project.

      34.    On March 8, 2013, the U.S. Environmental Protection Agency


                                        - 18 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 19 of 78



(“EPA”) announced the availability of the 2013 DSEIS on its website, starting the

45-day public comment period.

      35.    On April 18, 2013, State held a public meeting in Grand Island,

Nebraska, and on April 22, 2013, the comment period on the 2013 DSEIS closed.

      36.    On May 15, 2013, FWS transmitted its Biological Opinion for the

proposed Keystone XL Pipeline Project to State.

      37.    State provided an additional 30-day opportunity for the public to

comment during the National Interest Determination comment period that began

with the February 5, 2014 notice in the Federal Register announcing the release of

the Final SEIS (“2014 FSEIS”).

      38.    On November 6, 2015, Secretary of State John Kerry determined,

pursuant to Executive Order 13,337, that issuing a Presidential Permit for the

proposed Keystone XL Pipeline’s border facilities would not serve the national

interest, and denied the permit application.

      39.    On January 6, 2017, the Corps adopted its final Decision Document

and FONSI approving reissuance of NWP 12 under section 404(e) of the CWA, 33

U.S.C. section 1344(e). NWP 12 allowed discharges of dredged and fill materials

that could cause significant impacts to the aquatic environment from oil pipeline

projects such as Keystone. The Corps purported to find that NWP 12 would result

in “no more than minimal individual and cumulative adverse effects on the aquatic

environment” under the CWA, and therefore issued a FONSI declaring that its


                                        - 19 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 20 of 78



approval would have no potential for significant impacts on the environment. In

fact, NWP 12 and the projects it enabled do pose such impacts.

      40.    On January 20, 2017, Donald J. Trump was inaugurated as the 45th

President of the United States. Four days later, on January 24, 2017, President

Trump issued a Presidential Memorandum Regarding Construction of the

Keystone XL Pipeline which, inter alia, invited the permit applicant “to resubmit

its application to the Department of State for a Presidential permit for the

construction and operation of the Keystone XL Pipeline.”

      41.    On January 24, 2017, President Trump also issued an Executive

Order on Expediting Environmental Reviews and Approvals for High Priority

Infrastructure Projects in which he set forth the general policy of the Executive

Branch “to streamline and expedite, in a manner consistent with law,

environmental reviews and approvals for all infrastructure projects, especially

projects that are a high priority for the Nation,” and cited pipelines as an example

of such high priority projects. Id.

      42.    On January 26, 2017, State received a re-submitted application from

TransCanada for the proposed Project. The re-submitted application included

purportedly minor route alterations reflecting agreements with local property

owners for specific rights-of-way and easement access, ostensibly within the areas

previously included by State in its 2014 FSEIS.

      43.    Less than two months later, and without providing for public and


                                        - 20 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 21 of 78



agency review of TransCanada’s January 26, 2017 application, on March 23,

2017, State granted a Presidential Permit to TransCanada, allowing its

construction and operation of Keystone.

      44.   On March 27, 2017, Plaintiffs filed suit challenging State’s Record of

Decision and National Interest Determination, and its Presidential Permit,

allowing TransCanada to construct and operate the Project, as well as the

Department of State’s 2014 FSEIS for the Project. A second suit challenging

those approvals was filed on March 30, 2017, and on October 4, 2017, both

actions were consolidated for briefing and hearing.

      45.   On November 22, 2017, the Court denied motions to dismiss filed by

TransCanada and State that claimed that Plaintiffs had challenged a Presidential

action that was not reviewable under the APA.

      46.   On August 15, 2018, the Court granted partial summary judgment to

Plaintiffs, and ordered State to supplement its NEPA review to analyze the

Project’s revised “Main Line Alternative” Route, or “MAR,” through Nebraska.

Indigenous Environmental Network v. United States Department of State, 317

F.Supp.3d 1118, 1123 (D. Mont. 2018).

      47.   On November 8, 2018, the Court decided the remaining claims, ruling

for Plaintiffs on some and vacating State’s Record of Decision and National

Interest Determination. Indigenous Environmental Network v. United States

Department of State, 347 F.Supp.3d 561, 591 (D. Mont. 2018).


                                       - 21 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 22 of 78



      48.    The Court permanently enjoined State and TransCanada “from

engaging in any activity in furtherance of the construction or operation of

Keystone [XL] and associated facilities” until specified supplemental reviews are

completed and State renders a new Record of Decision and National Interest

Determination. Id.

      49.    After further briefing, the Court clarified and supplemented its Order

on December 7, 2018 and February 15, 2019. Indigenous Environmental Network

v. United States Department of State, 369 F.Supp.3d 1045 (D. Mont. 2018);

Indigenous Environmental Network v. United States Department of State, 2019

WL 652416 (D. Mont. 2019). The Court allowed TransCanada to construct and

use pipeline storage yards outside of the Project’s right-of-way, but otherwise

denied its Motion for Stay.

      50.    On February 21, 2019, TransCanada filed in the Ninth Circuit Court

of Appeals a Motion for Stay Pending Appeal of the Court’s orders filed

November 8, 2018, December 7, 2018, and February 15, 2019, vacating

Defendants’ approvals, and enjoining TransCanada’s construction, of the Project.

On March 15, 2019, the Ninth Circuit Court of Appeals denied TransCanada’s

Motion, concluding that “TransCanada has not made the requisite strong showing

that they are likely to prevail on the merits.” Indigenous Environmental Network

v. United States Department of State, Case No. 18-36068, Order (9th Cir., Mar.

15, 2019).



                                        - 22 -
         Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 23 of 78



      51.    After losing on the merits and failing to secure a stay of the Court’s

injunction, President Trump chose to evade the effect of those court orders.

Rather than comply with applicable federal environmental laws as directed by

these courts pursuant to their authority to interpret and apply the law under Article

III of the United States Constitution, on March 29, 2019 President Trump

attempted to sidestep those rulings by issuing, through his Office of the Press

Secretary, a new “Presidential Permit” purportedly “grant[ing] permission” for

TransCanada “to construct, connect, operate and maintain” Keystone without

compliance with these court rulings. President Trump, however, is not above the

law. Accordingly, Plaintiffs challenged that permit in a separate action filed April

5, 2019, Indigenous Environmental Network v. Trump, Case No. 19-CV-0028-GF-

BMM (D. Mont.), which remains pending.

      52.    On October 4, 2019, State published notice in the Federal Register

that its Draft Supplemental Environmental Impact Statement (“2019 DSEIS”) was

available for public review and comment. 84 Fed.Reg. 53215-53217 (Oct. 4,

2019).

      53.    On November 18, 2019, Plaintiffs submitted timely comments on the

2019 DSEIS to State via Regulations.gov, and U.S. Mail.

      54.    On December 20, 2019, State published notice in the Federal Register

that its 2019 FSEIS was available. 84 Fed.Reg. 70187-70188 (Dec. 20, 2019).

The 2019 FSEIS, however, like the deficient 2014 FSEIS that preceded it, fails to


                                        - 23 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 24 of 78



take a hard look at the impacts of Keystone, and therefore violates NEPA.

      55.    On December 23, 2019, FWS issued a concurrence letter to BLM,

concluding that Keystone is not likely to adversely affect listed species, with the

exception of the American burying beetle. FWS prepared a Biological Opinion

addressing Keystone’s impacts on the American burying beetle, but uncritically

accepted and relied upon the deficient analysis and conclusions in BLM’s 2019

Biological Assessment in deciding not to prepare a Biological Opinion that would

fully analyze the Project’s adverse effects on other listed species such as the pallid

sturgeon.

      56.    On January 22, 2020, Defendant BLM, in reliance upon State’s

insufficient 2019 FSEIS, issued its ROD granting to TransCanada the ROW and

TUP that it required under the MLA and FLPMA to construct Keystone. The

ROW and TUP allow the Project to cross 46.28 miles of federal land in Montana –

44.4 miles managed by BLM, and 1.88 miles managed by the Corps of Engineers.

BLM published notice of its approvals in the Federal Register on January 29,

2020. 85 Fed.Reg. 5232-5233 (Jan. 29, 2020).

      57.    Defendants’ approvals of the January 2017 NWP, December 2019

FSEIS, December 2019 concurrence letter accepting an inadequate Biological

Assessment, and January 2020 ROD approving the ROW and TUP, violate NEPA,

the MLA, FLPMA, the ESA and the APA as alleged more specifically below.

//


                                        - 24 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 25 of 78



                         FIRST CLAIM FOR RELIEF

             (Violation of the National Environmental Policy Act)

                            (Against All Defendants)



      58.   The paragraphs set forth above and below are realleged and

incorporated herein by reference.

      59.    By (1) reissuing NWP 12 under section 404 of the CWA based on a

FONSI declaring incorrectly that Keystone posed no significant impacts on the

environment on January 6, 2017, (2) issuing a deficient FSEIS for Keystone on

December 20, 2019, and (3) approving the ROD for Keystone on January 22, 2020

based on that inadequate 2019 FSEIS, the Corps, State and BLM, respectively,

violated NEPA, 42 U.S.C. section 4321 et seq., and its implementing regulations,

40 C.F.R. section 1500 et seq. The Corps, State and BLM thereby failed to

proceed in accordance with law in violation of the APA, 5 U.S.C. section

706(2)(A) and (D).

                        ENVIRONMENTAL IMPACTS

      60.   An EIS must take a “hard look” at the environmental impacts of

proposed major federal actions and provide a “full and fair discussion” of those

impacts. 40 C.F.R. § 1502.1; National Parks & Conservation Association v.

Babbitt (“NPCA v. Babbitt”), 241 F.3d 772, 733 (9th Cir. 2001). Here, however,

the 2019 FSEIS’s required discussion of many environmental and cultural impacts


                                       - 25 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 26 of 78



was never prepared, or is inadequate, as explained below.

                                 Cultural Resources

      61.    NEPA mandates that agencies analyze cultural resource impacts in

environmental impact statements. 40 C.F.R. §§ 1502.16(g), 1508.8. Defendants

failed to complete cultural resource surveys for the Project prior to publication of

the 2014 SEIS, or approval of the 2017 ROD. Thus, “[t]he 2014 SEIS fail[ed] to

provide a ‘full and fair discussion of the potential effects of the project to cultural

resources’ in the absence of further information on the 1,038 unsurveyed acres.”

IEN v. State, 347 F.Supp.3d at 580, quoting Native Ecosystems Council v. U.S.

Forest Service, 418 F.3d 953, 965 (9th Cir. 2005).

      62.    Despite this Court’s orders directing, and Plaintiffs’ comments

asking, Defendants to remedy their failure to complete essential surveys of

threatened cultural resources as NEPA requires, the 2019 FSEIS does not correct

this informational gap. It fails to provide vital information essential for decision

makers and the public to understand the Project’s impacts on traditional cultural

and historic resources in several respects. First, at the time the 2019 FSEIS was

published, Defendants had still failed to survey more than 500 acres of threatened

cultural resources previously identified as requiring surveys. 2019 FSEIS 3.9-16.

      63.    Second, the 2019 FSEIS fails to address the Project’s impacts on

recently discovered Indigenous cultural resources. It reveals that for newly

discovered traditional cultural sites along the Project’s right-of-way in Montana,


                                         - 26 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 27 of 78



“eligibility determinations and management recommendations have not been

established at this time.” 2019 FSEIS 4-70 to 4-71. The 2019 FSEIS admits that

although additional cultural resource evaluation and analysis are still required,

they remain undone, stating: “[a]s of the date of this document a report on the

historic properties re-inspection is being prepared and will be sent to all applicable

federal and state agencies and all tribal consulting parties for review and comment

. . . .” 2019 FSEIS 3.9-16, 4-70 to 4-71.

      64.    Because Defendants have failed to gather the foregoing essential

information addressing the Project’s impacts on cultural resources, they have

failed to take the required hard look at the Project’s impacts on the human

environment as NEPA requires. By approving the Project without first completing

these additional, essential cultural resource surveys and analysis, and instead

relying upon an admittedly deficient 2019 FSEIS, Defendants have failed to cure

the deficiencies identified by the Court and Plaintiffs whose correction was and

remains needed to comply with NEPA.

      65.    Defendants’ violations of their NEPA duties to identify and mitigate

the Project’s harm to cultural resources threaten profound harm to Indigenous

communities including Plaintiffs’ members. The Keystone Pipeline is proposed to

pass near “vulnerable unmarked graves of [Cheyenne River Sioux Tribe and

Rosebud Sioux Tribe] ancestors and other cultural sites such as the camp of Chief

Bigfoot before he led [their] people south, only to be massacred by the United

States Army at Wounded Knee.” Declaration of Joye Braun in Support of
                                        - 27 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 28 of 78



Plaintiffs’ Motion for Preliminary Injunction filed July 10, 2019 in Indigenous

Environmental Network v. Trump, Case No. 19-CV-0028-GF-BMM (D. Mont.)

(Dkt. 27-4) (“Braun Dec.”) at ¶ 8.

      66.    Ms. Braun has attested to the significance of Defendants’ failure to

survey cultural resources as required by NEPA and how this omission threatens

severe harm to these deeply sacred cultural resources:

      “Every year [the descendants of the survivors of this massacre] hold a horse

      ride with prayers along this route of sadness and tragedy. For our people,

      this is a memorial horse ride to build strength, courage and fortitude among

      our youth. It is done in quiet, respectful prayer. After the ride is completed,

      descendants of the survivors of the massacre run back in the freezing cold to

      my homeland. We fear what will happen to our unmarked graves and other

      cultural sites if the Keystone XL Pipeline is constructed and man-camps are

      installed as is now proposed within a few miles of the border of our

      Reservation.”

Id. at ¶ 9. Allowing Keystone to be built in a manner that literally tramples on and

obliterates this irreplaceable cultural legacy would cause unimaginable pain and

unconscionable humiliation to the Indigenous communities that still grieve for

those lost to this genocide.

      67.    Defendants’ continuing failure to survey and protect cultural

resources that are sacred to Indigenous communities is a daily reminder to them of


                                        - 28 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 29 of 78



the centuries of discrimination and violence against their members they have

endured. The tiny Indigenous community of Bridger, South Dakota, for example,

      “was founded by survivors of the Wounded Knee massacre perpetrated by

      the U.S. Army. Because Bridger is a descendant community of survivors

      from that horrendous slaughter, the historical trauma remains prevalent in

      those who live here. . . . [T]he simple possibility of the Keystone XL

      pipeline [being constructed] has already significantly increased the stress

      level and anxiety in the Bridger Community.”

Declaration of Elizabeth Lone Eagle filed July 10, 2019 in Indigenous

Environmental Network v. Trump, Case No. 19-CV-0028-GF-BMM (D. Mont.)

(Dkt. 27-15) (“Lone Eagle Dec.”) at ¶ 9.

      68.    Unless this Court orders Defendants to comply with NEPA by fully

and comprehensively identifying and mitigating the Project’s potential adverse

impacts on the Indigenous communities’ cultural and religious resources and

practices, including the sacred sites of birth rituals and death memorials, those

communities will suffer grievous harm. Braun Dec. ¶¶ 8-9; Lone Eagle Dec. ¶ 9;

Declaration of Kandi White in Support of Plaintiffs’ Motion for Preliminary

Injunction filed July 10, 2019 in Indigenous Environmental Network v. Trump,

Case No. 19-CV-0028-GF-BMM (D. Mont.) (Dkt. 27-24) (“White Dec.”) at ¶ 12.

      69.    The construction and operation of the KXL Pipeline in proximity to

Native American reservations and rural settlements poses a direct threat to the


                                        - 29 -
         Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 30 of 78



historic and cultural sites important to those communities. The 2019 FSEIS’

failure to adequately address these impacts violates NEPA.

                                 Accidental Spills

      70.    The 2019 FSEIS fails to take a hard look at the Project’s potential

impacts from oil spills in the following ways, among others.

      71.    First, the 2019 FSEIS presents a distorted picture of the potential for

the Project’s oil spills to impair waterways, groundwater, wetlands and soil,

downplaying the likelihood and severity of those spills. It relies upon several

flawed assumptions in its discussion and modeling of oil spill impacts.

      72.    The 2019 FSEIS reveals that a pinhole leak – a leak from a 1/32-inch

diameter hole – would allow up to 28 barrels of oil to spill each day from

Keystone’s pressurized pipeline. 2019 FSEIS 5-17. It admits that such a leak

“could continue unnoticed until the released volume is observed at the ground or

water surface or is identified during a pipeline integrity inspection.” 2019 FSEIS

5-17. But Keystone’s automatic leak detection system would miss more that just

those pinhole leaks, as damaging as they would be by themselves, as discussed

below.

      73.    The 2019 FSEIS reveals that TransCanada’s automatic leak detection

systems are only able to sense leaks when they exceed approximately 1.5 to 2

percent of the pipeline’s flow rate. 2019 FSEIS D-70; see also TransCanada’s

January 17, 2020, Keystone XL Pipeline Project Final Plan of Development


                                        - 30 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 31 of 78



(“POD”) 139.1 The Project is designed “to transport up to 830,000 barrels per day

(bpd),” which equates to 34,583 barrels per hour. 2019 FSEIS 1-8. Thus, a spill

of up to two percent of the flow of the pipeline, which can be expressed as

approximately 692 barrels per hour or 16,600 barrels per day, would not be

detected “in real time” by the automatic leak detection systems. 2019 FSEIS D-

70; POD 139. The 2019 FSEIS relies upon direct observations – although there is

no provision for posting of trained observers – and non-real time, computer-based,

pipeline volume “trend analysis” to detect these leaks. Id.

      74.    Neither proposal would work. First, as the 2019 FSEIS concedes,

visual observation would not detect leaks “until the spill volume is expressed on

the surface.” 2019 FSEIS D-70. But the 2019 FSEIS assumes that leaking oil

would be visible. During the winter, ice forms on the surface, directly blocking

detection of spills from surface observation. Ice formation on the Missouri River

below the Fort Peck Dam where Keystone would cross under the water begins in

late November and lasts until late March or longer. During this time snow

accumulates on top of the ice. Thus, for at least four months of the year, oil spills

into the Missouri River would not be visible on the surface. U.S. Army Corps of

Engineers, Missouri River Mainstem Reservoir System Water Control Manual

Volume 2, Fort Peck Dam – Fort Peck Lake (2018), III-11. The initial ice

formation usually begins 204 miles downstream at the headwaters of the Garrison

1
   Defendant BLM’s ROD incorporates and relies upon the POD as one basis for
its approval of the Project. ROD 5.
                                        - 31 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 32 of 78



reservoir, and continues upstream – past the intake for the Assiniboine and Sioux

Rural Water Supply System near Wolf Point, and then all the way to the reach

immediately below Fort Peck Dam. Id., at VII-8. During this approximately four-

month period each year, it is unlikely that lower-volume oil spills in the river

would be visible due to the iced-over condition.

      75.    Second, the 2019 FSEIS provides no information on the amount of

time required for a computer-based volume trend analysis to detect such leaks,

leaving the public completely in the dark on this critical issue. Worse, as noted, a

leak of up to 16,600 barrels per day would not be detected “in real time” by the

automatic leak detection systems. 2019 FSEIS D-70; POD 139.

      76.    This omission cripples public evaluation of the magnitude of the oil

spills that could occur before detection – let alone before the exact source is

located and the leakage is halted.

      77.    The inadequacy of this leak detection system became evident with the

operation of TransCanada’s original Keystone pipeline. In May 2011, that

Keystone pipeline spilled between 17,000 and 22,000 gallons of crude oil. “That

spill was discovered by a North Dakota rancher, Bob Banderet, on May 7, 2011,

when he saw oil gushing from the Keystone Pipeline’s Ludden pumping station

near his land. He reportedly called the emergency phone number that

TransCanada Corporation (now TC Energy) had provided him as a volunteer

firefighter to alert TransCanada’s emergency response dispatcher to the spill.”


                                        - 32 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 33 of 78



White Dec. (Dkt. 27-24) at ¶ 6. To cover up the fact that its detection system had

failed, “TransCanada asked the Pipeline and Hazardous Materials Safety

Administration to amend its shutdown order to state that TransCanada’s internal

sensors – rather than Mr. Banderet – had first discovered the leak. TransCanada

subsequently referred to this spill as proof that ‘the system worked as it was

designed to do.’” Id. But the leak detection system had, to the contrary, failed,

even with this extremely large leak. And TransCanada has not provided any

reason why the same failure should not be expected here.

      78.    The 2019 FSEIS’s analysis of oil released in waterways is limited to

“the distance the released crude oil might travel within 6 hours.” 2019 FSEIS 5-3.

This limitation is derived from the flawed assumption that TransCanada will

prevent additional oil from spilling within six hours of when a spill starts. Id. The

2019 FSEIS states that “the 6-hour response time was used as it represents the

maximum response time along the Missouri River stipulated by federal pipeline

safety regulations.” 2019 FSEIS D-60. But these regulations merely require that

TransCanada begin to respond within six hours “after discovery of a worst case

discharge,” not that the discovery – let alone the completed response – must occur

within six hours of the leak. 49 C.F.R. § 194.115 (emphasis added). As seen,

TransCanada’s discovery might be delayed for months. And, of course, even after

the leak is discovered, these regulations do not require that TransCanada complete

its response within six hours of every spill’s discovery. Id.

      79.    In sum, the 2019 FSEIS’ entire analysis of Keystone’s impacts due to
                                        - 33 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 34 of 78



oil spills is a house of cards. None of the premises on which it is based withstand

scrutiny. And for releases of less than 2 percent of the pipeline’s flow rate, both in

ice-covered waterways and those pooling under ground, the 2019 FSEIS’s

assumption that leaks will be contained within six hours is demonstrably

unsupported, and unsupportable. The 2019 FSEIS sweeps the real – and

potentially severe – oil spill impacts of Keystone under the rug.

      80.    While the 2019 FSEIS addresses additional action that would need to

be taken when leaks under ice-covered waterways occur, this analysis assumes –

again, incorrectly – that such leaks would be promptly detected in the first place.

But as we have seen, if not visible from the surface, leaks would never be detected

unless their volume excceds up to 2 percent of Keystone’s entire flow. As noted,

the 2 percent threshold is a whopping 16,600 barrels of oil per day. At 44 gallons

per barrel, that totals 730,000 gallons per day. The 2019 FSEIS’ failure to account

for lags in detection and response in its impact modeling and analysis misleads the

public by ignoring significant oil spill impacts. 2019 FSEIS 5-38, D-63 to D-64.

Defendants’ failure to take a “hard look” at Keystone’s impacts violates NEPA.

      81.    In addition to unreasonably assuming rapid detection of spills, the

2019 FSEIS’s impact modeling unreasonably assumes that oil spills in waterways

will always be contained before oil can travel more than 40 river miles. 2019

FSEIS 5-2, D-58. This is demonstrably unsupported and unsupportable. As

noted, during winter, leaking oil may flow hundreds of miles down river, hidden

by ice and snow, before detection. Tacitly conceding this fact, the 2019 FSEIS
                                        - 34 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 35 of 78



states that even if the sheen and globules from an oil spill might travel beyond the

40-mile distance assumed in the impact analysis, this contamination would not

pose a significant impact. 2019 FSEIS 5-2. But instead of providing facts and

analysis to support this claim, the FSEIS just assumes the impact would be

insignificant because the quantity of contamination would be small compared to

the river’s total volume. Id. In other words, the 2019 FSEIS assumes that dilution

is the solution to toxic pollution. But modern science laid that notorious premise

to rest decades ago. Using it to dismiss an impact does not satisfy NEPA’s

unflinching demand for a fact-based “hard look.”

      82.    Attempting to pass off speculation as learned analysis, the 2019

FSEIS claims that oil globules “typically accumulate in depositional areas,” and

that they would do so here “at concentrations that would not typically result in

significant impacts to aquatic biota.” 2019 FSEIS 5-2 (emphasis added). But the

2019 FSEIS makes no attempt to buttress this wishful thinking with actual facts

and analysis, much less any assessment of the likelihood and effects of “atypical”

impacts.

      83.    The 2019 FSEIS likewise downplays the risk to groundwater

resources, again relying upon an inapplicable model. 2019 FSEIS 5-37. The

“dissolved phase distance in groundwater” distances presented in the 2019 FSEIS

are – not surprisingly – identical to the Hydrocarbon Spill Screening Model

(“HSSM”) output distances used in the discredited 2014 SEIS that this Court has

already found inadequate. 2019 FSEIS 5-37; 2014 SEIS Appendix T at 5. As
                                        - 35 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 36 of 78



Plaintiffs demonstrated in the previous litigation, the HSSM model is not designed

for use with pressurized oil pipelines like Keystone. Therefore it has no

application to this pipeline, let alone to prediction of groundwater plumes of

pollution when it spills.

      84.    Indeed, as Defendants have previously admitted, the HSSM “is

intended to provide order of magnitude estimates of contamination levels only”

and “not designed to address dynamic conditions.” 2014 FSEIS PC-113 to PC-

114. The “dynamic conditions” for which “the model is not designed” include

“fluctuating groundwater, changing gradient, or . . . pressurized leaks from a

pipeline.” 2014 FSEIS PC-134 (italics added). As Plaintiffs explained in the

previous litigation, all three of these “dynamic conditions” would be present

should the pipeline develop a leak in or over groundwater (whose level fluctuates),

rivers or streams (whose gradient is necessarily “changing” since the water is

flowing down gradient), and “pressurized leaks from a pipeline,” which would

always be the source of a leak from this pressurized pipeline. Further, the HSSM

is not designed to address dilbit, the heavy tar sands crude (mixed with a diluent)

that Keystone would pump. Rather, HSSM is used to evaluate “light non-aqueous

phase liquid” – liquid that normally floats on water, rather than sinking as dilbit

does. 2014 FSEIS PC-134.

      85.    Defendant State was aware that these limitations render HSSM

inapplicable and therefore unusable for estimating the Project’s groundwater

contamination plume, but utilized HSSM for the 2019 FSEIS anyway. Instead of
                                        - 36 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 37 of 78



discussing whether more accurate modeling is available as NEPA requires (per 40

C.F.R. § 1502.22), or addressing the defects in the existing modeling, Defendants

deceptively removed any reference to HSSM from the 2019 FSEIS while

continuing to rely upon its same, inapplicable, output data. 2019 FSEIS 5-37;

2014 FSEIS PC-134. Thus, the 2019 FSEIS’s analysis and conclusions regarding

the Project’s impacts to groundwater are as fundamentally and fatally flawed as

were those of the 2014 SEIS that this Court has already ruled inadequate.

      86.    The 2019 FSEIS’ analysis of oil spill impacts to wetlands likewise

fails to satisfy NEPA’s “hard look” requirement. 40 C.F.R. § 1502.1; NPCA v.

Babbitt, 241 F.3d at 733. It admits that “[d]ilbit is more likely than lighter crude

oils to persist within wetlands because of the higher amount of residual oil left

behind after weathering, increased adhesion and resistance of dilbit to

biodegradation,” but then disregards its own disclosure by persisting in analyzing

lighter crude oils anyway. 2019 FSEIS 5-42. This is particularly concerning

given one of the major spills that the Keystone I pipeline has experienced since

2017 spilled an estimated 383,000 gallons into a sensitive wetland in South

Dakota. Yet even as the 2019 FSEIS concedes that “the rate for large spills from

TransCanada pipelines . . . is 1.7 times higher than the industry average” (2019

FSEIS 5-12), it nonetheless downplays the risk that such spills will occur on this

Project near wetlands (2019 FSEIS 5-43).

      87.    In view of these additional oil spill risks and unknowns, the 2019

FSEIS should have examined whether additional mitigation measures are possible
                                        - 37 -
        Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 38 of 78



and advisable to avoid, as well as to identify and ameliorate, the Project’s oil spill

impacts. For example, while the 2019 FSEIS acknowledges that “a large spill

could affect soil productivity adversely,” and “[i]n some cases . . . soil productivity

would not likely return to prior levels,” it does not address whether any new

mitigation measures should be examined to prevent, instead of merely respond to,

the oil spills that the 2019 FSEIS appears to concede to be inevitable. 2019 FSEIS

5-30.

        88.   But new mitigation measures to avoid spills are necessary if this

Project were to proceed, because the impacts of a spill on waterways would be

devastating. For example, the Keystone XL Pipeline would cross the Missouri

River upstream of all three intakes for the Fort Peck Reservation’s water supply.

A spill from Keystone into the Milk or Missouri rivers upstream of the

Reservation would destroy the only source of clean water available to the 30,000

people dependent on these intakes. Declaration of Bill Whitehead in Support of

Plaintiffs’ Motion for Preliminary Injunction filed July 10, 2019 in Indigenous

Environmental Network v. Trump, Case No. 19-CV-0028-GF-BMM (D. Mont.)

(“Whitehead Dec.”) (Dkt. 27-26) at ¶¶ 4-13. Since Keystone would cross or pass

near other rivers that provide potable water to other Indigenous communities, it

would threaten their water supplies as well. For example, it would cross the

Cheyenne River less than 100 yards upstream from the southwest boundary of the

Cheyenne River Reservation, threatening that Indigenous community and its water

supply. Declaration of LaVae High Elk Red Horse in Support of Plaintiffs’

                                         - 38 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 39 of 78



Motion for Preliminary Injunction filed July 10, 2019 in Indigenous

Environmental Network v. Trump, Case No. 19-CV-0028-GF-BMM (D. Mont.)

(Dkt. 27-19) (“Red Horse Dec.”) at ¶¶ 3-7; Lone Eagle Dec. at ¶¶ 3-6.

      89.    Many of the waterways directly impacted by the Project are of great

importance to the Indigenous communities because they depend on these waters

for drinking, irrigation, livestock, and their cultural and religious practices. A

spill from the pipeline – which seems certain to occur – would significantly impact

and potentially poison drinking and irrigation water for tens of thousands of

people and their farmland. As noted above:

       “The Keystone XL Pipeline would cross under the Milk River and the

      Missouri River just 10 and 14 miles upstream of [the] Wyota and Frazer

      irrigation intakes on the Missouri River, which supply the Fort Peck

      Reservation’s extensive irrigation system, providing water to about 19,000

      acres of highly productive farmland. Downstream of the Wyota and Frazer

      irrigation intakes is the intake for the Wambdi Wahachanka “Eagle Shield”

      Water Treatment Plant that pumps water from the Missouri River, for

      potable use, to the inhabitants of the Fort Peck Reservation as well as other

      communities within Montana’s four northeastern counties.”

Whitehead Dec. at ¶ 6. A pipeline spill upstream of these intakes would be

devastating to the Fort Peck Reservation for two reasons. First, that Reservation is

wholly dependent on these three intakes for its potable water supply, as noted.


                                         - 39 -
        Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 40 of 78



Second, an upstream oil spill would disable its water treatment plant. The Fort

Peck Reservation’s water treatment plant “is not designed nor equipped to remove

hydrocarbon contaminants . . . that are present in crude oil and the diluent that is

used to facilitate its passage through pipelines. Were there to be a tar sands crude

oil leak contaminating the Missouri River, [the] water treatment plant would have

to close, resulting in the loss of the sole water supply for over 30,000 residents of

the Fort Peck Reservation and surrounding communities . . . , including four

hospitals and thirteen public schools.” Id. at ¶ 7.

       90.    Water supply contamination would have serious health impacts on

Indigenous communities that cannot be ignored. There are many vulnerable

families and individuals residing in the affected Indigenous communities who

have “cancer and other diseases attributed to contamination of their water supply.”

Declaration of Angeline Cheek in Support of Plaintiffs’ Motion for Preliminary

Injunction filed July 10, 2019 in Indigenous Environmental Network v. Trump,

Case No. 19-CV-0028-GF-BMM (D. Mont.) (Dkt. 27-6) (“Cheek Dec.”) at ¶ 11.

These ongoing health risks and illnesses would be made worse should an oil spill

from Keystone prevent use of surface waters and force these communities to

resume reliance on the contaminated groundwater supplies that caused their ill

health in the first place.

       91.    The impacted Indigenous communities rely on these rivers not only

for drinking water, but also for native medicines and edible plants that grow along

their riverbanks. Because of their unique dependence upon and interdependence
                                         - 40 -
         Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 41 of 78



with the natural world, these communities would be profoundly and

disproportionately harmed if Keystone spilled oil into their rivers. As Indigenous

community resident and spokesperson Joye Braun has testified to this Court,

         “[i]f the Keystone XL Pipeline should leak into any of these rivers, our

         people, our water supply, and our health and safety would be immediately

         impacted. I frequently harvest native medicines and berries along the

         Cheyenne River downstream from where the KXL Pipeline would be

         constructed. My family and I rely on these foods and medicines for our

         sustenance and health.”

Braun Dec. (Dkt. 27-4) at ¶ 3.

         92.    A spill would destroy more than just native foods and medicines. It

would also harm the spiritual, religious, cultural, and personal connections that

many members of the Impacted Indigenous communities have with these waters.

As Indigenous community resident Elizabeth Lone Eagle has testified to this

Court,

         “[f]or us, life begins and ends with water. We are born from and nourished

         by water. It is our first medicine. It enables our food to grow, our fish to

         live, and our game to thrive. Our horses use the river to water, swim, frolic,

         and to clean themselves. . . .Should the KXL Pipeline rupture– as appears to

         us inevitable and has been predicted by the Final Environmental Impact

         Statement for the project – and leak into the Cheyenne River, White River


                                           - 41 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 42 of 78



      or their tributaries, the resulting contamination of our water supply would

      be devastating to my family, our community, and the entire way of life on

      which our Tribes depend for survival.”

Lone Eagle Dec. (Dkt. 27-15) at ¶¶ 3, 6.

      93.        Indigenous community leader Kandi White has similarly attested to

the fact that if Keystone should spill into their rivers, the Indigenous communities

would suffer a profoundly deep sense of loss:

      “[c]ontamination of a river in this way is particularly painful for me and my

      people. As Mandan, Hidatsa, Arikara people, we always lived along

      waterways and farmed along the fertile floodplains. Consequently, it is very

      important to us that we remain close to and make frequent use of our

      rivers.”

White Dec. (Dkt. 27-24) at ¶ 10. In testimony to this Court, Indigenous

community resident LaVae High Elk Red Horse has summed up the totality of this

impact on the Indigenous communities as follows:

      “[b]ecause we . . . depend on the great Cheyenne River and its tributaries for

      our sustenance, the Keystone XL Pipeline would threaten all that we live for

      and our cultural and religious legacy as we live it every day.”

Declaration of Lavae High Elk Red Horse in Support of Plaintiffs’ Motion for

Preliminary Injunction filed July 10, 2019 (Dkt. 27-19) at ¶ 4.

      94.    The 2019 FSEIS also understates Keystone’s risks to and impacts on


                                         - 42 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 43 of 78



imperiled species should the pipeline leak. By improperly downplaying the

frequency, duration, and extent of oil spills, Defendants obfuscate the Project’s

foreseeable impacts on listed species. With the sole exception of the American

burying beetle, the 2019 FSEIS – and BLM’s 2019 Biological Assessment on

which it is based – assume that the Project would not adversely affect listed

species, including the interior least tern, whooping crane, pallid sturgeon, piping

plover, Topeka shiner, northern long-eared bat, western-fringed prairie orchid, and

others. 2019 FSEIS 4-53 to 4-55; see also 2019 Biological Assessment. But this

assumption is based on the false premise that the Project will not spill oil into their

habitat.

      95.    This assumption is baseless, for the FSEIS elsewhere admits, as it

must, that Keystone could spill oil anywhere along its 882-mile route. And, the

2019 FSEIS concedes that the potential biological impacts of a spill include

“direct and acute mortality; sub-acute interference with feeding and reproductive

capacity; disorientation and confusion; reduced resistance to disease; tumors;

reduced or lost sensory perceptions; interference with metabolic, biochemical and

genetic processes; and many other acute or chronic effects,” as well as

“consequences on local flora and fauna.” 2019 FSEIS 5-44 to 5-45. Yet neither

the 2019 FSEIS nor the 2019 Biological Assessment tie these observations to the

potential population-level impacts of oil spills from Keystone on listed species.

This omission violates NEPA’s “hard look” standard.

 //
                                         - 43 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 44 of 78



                      Greenhouse Gas and Climate Change

      96.    The 2019 FSEIS likewise fails to take the requisite hard look at the

Project’s greenhouse gas (“GHG”) impacts, as NEPA requires. It does not correct

the deficiencies that this Court previously identified in the 2014 SEIS. That SEIS

failed to address the cumulative GHG emissions associated with the Project and

related and connected pipelines. It also failed to use updated modeling

information in presenting the Project’s impacts. For these reasons, this Court

ruled that State had “failed to paint a full picture of emissions for these connected

actions, and, therefore, ignored its duty to take a ‘hard look.’” IEN v. State, 347

F.Supp.3d at 578.

      97.    Just like the 2014 SEIS, the 2019 FSEIS does not take a hard look at

the Project’s GHG and climate change impacts. Although the 2019 FSEIS reveals

that the Project could increase annual emissions by between 174.7 and 178.3

million metric tons of CO2-equivalent emissions (2019 FSEIS 4-81), it fails to

analyze the compounding effect of these emissions. GHGs do not dissipate.

Instead, they remain in the atmosphere for decades, causing warming to

cumulatively increase over time as each year’s increased emissions add to this

growing impact. The FSEIS fails to acknowledge and analyze this cumulative

worsening of Keystone’s annual GHG impacts. 2019 FSEIS 7-20.

      98.    In 2018, the Intergovernmental Panel on Climate Change (“IPCC”)

issued a special report warning of the impacts of global warming of just 1.5°


                                        - 44 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 45 of 78



Celsius.2 Its stark conclusion is that the entire planet – particularly major

contributors such as the United States – must reduce CO2 emissions by at least

45% in the next 12 years compared with 2010 levels and achieve net zero CO2

production by 2050, in order to stave off potentially calamitous hothouse

scenarios, ocean acidification, and other catastrophic and irreversible changes to

the planet. See, e.g., 2018 IPCC 1.5° Report, Summary for Policy Makers, pp. 5,

12.

      99.    Yet, the 2019 FSEIS fails to recognize and address the fact that

approval of Keystone XL would make it more likely that the planet will

experience a temperature rise of 3° Celsius by 2100. This level of warming will

cause calamitous permafrost melting, accelerated sea level rise, ocean

acidification, and widespread and irreversible destruction of what were once

carefully-balanced natural climatic control systems. The 2019 FSEIS

unreasonably disregards these increasingly likely significant climate impacts, and

the Project’s contribution thereto. While it admits that the Project’s GHG effects

will be significant, it downplays those potentially disastrous impacts, stating that

“the proposed Project would not by itself significantly alter the trajectory of global

climate change.” 2019 FSEIS 4-76, D-53. But this argument fails to see the forest



2
   The 2018 IPCC Special Report on Global Warming of 1.5°C (“2018 1.5°
Report”) is available in full at:
https://www.ipcc.ch/site/assets/uploads/sites/2/2019/06/SR15_Full_Report_High_
Res.pdf.
                                         - 45 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 46 of 78



for the trees. Although an individual tree by itself does not make a forest, the

addition of just one tree could be the increment that makes a group of trees a

forest. So too here, no one individual energy project will create enough GHG

emissions by itself to cause the earth to enter a “hothouse” state from which

escape becomes impossible. But, any one project – particularly this massive oil

development Project – could be the incremental addition that pushes the planet

over that precipice.

      100. The 2019 FSEIS also impermissibly downplays the likely impacts

that climate change will have on the Project, should it be built. 2019 FSEIS 4-101

to 4-102. It fails to take the requisite hard look at how climate change could alter

Project operations, and instead relies upon sheer speculation that periodic pipeline

inspection will “mitigate risk of damage from severe weather” caused by climate

change. 2019 FSEIS 4-102. It also fails to address the likelihood – which recent

oil market contractions have shown to be increasingly inevitable as renewable

energy rapidly expands – that the Project will become a stranded asset as climate

change undermines and ultimately eliminates the market for Canadian tar sands

altogether. Id.

      Market Analysis of the Impact of Oil Prices on Tar Sands Production

      101. The 2014 SEIS incorrectly “conditioned much of its analysis . . . on

the price of oil remaining high.” IEN v. State, 347 F.Supp.3d at 576. However,

“significant changes in oil prices . . . have occurred since 2014.” Id. The 2014


                                        - 46 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 47 of 78



SEIS admits that “lower-than-expected oil prices could affect the outlook for oil

sand production,” but the State Department still failed to address important

updated information regarding the price of oil. Id.

      102. The 2019 FSEIS attempts to justify the 2014 SEIS’ failure to analyze

falling oil prices by presenting numerous, widely divergent projections about oil

prices. 2019 FSEIS 1-12 to 1-23. It claims that “crude oil prices [for the Western

Canadian Crude Oil Market] are likely to increase over the medium to long terms

such that the recent low price of crude oil globally . . . would not be a driving

factor in the crude oil industry’s decision regarding development of future

[Western Canadian Sedimentary Basin (“WCSB”)] production facilities.” 2019

FSEIS 1-22. But this conclusion does not follow from the evidence. As the 2019

FSEIS reveals, subsequent to the 2014 SEIS, “global crude oil prices declined

more than 50 percent from peak prices.” 2019 FSEIS 1-18. The 2019 FSEIS,

however, wrongly assumed that this decline was merely a temporary setback,

based on the erroneous premise that since 2016 oil prices had “partially recovered

to [an] average price 25 percent lower than 2014 prices.” 2019 FSEIS 1-18. Like

the 2014 SEIS, the 2019 FSEIS’ sanguine premise has been refuted rather than

supported by subsequent events which, as explained below, have pushed oil prices

down and kept them there. IEN v. State, 347 F.Supp.3d at 576.

      103. Despite a brief period of recovery, the price of WCSB oil has

plummeted once again. “Prices for Canadian oil continue[d] to sink” after the



                                         - 47 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 48 of 78



most recent Keystone pipeline spill,3 and continued to fall in the first half of 2020

partially as a result of the Covid-19 pandemic, to as low as $3.50 per barrel in

April 2020. At the time of this Complaint, WCSB prices have recently risen to

around $30 per barrel. (See, e.g., oilprice.com/Oil Price Charts/Western

Canadian Select (Nov. 20, 2020).) However, that price is less than half the

average price in 2014, which generally ranged between the low $60’s and the low

$80s per barrel. Therefore, the 2019 FSEIS’ assumption that oil prices would at

least partially recover “over the medium . . . term[]” has proven to be incorrect, as

has the 2019 FSEIS’ associated market analysis.

                               Environmental Justice

      104. The 2019 FSEIS likewise fails to take the necessary “hard look” at

the Project’s disproportionate impact on Indigenous communities, including the

severe human health and safety impacts they are likely to face should Keystone be

built and begin operation. As Plaintiffs’ members have testified,

      “construction of man-camps . . . would unleash severe social impacts within

      nearby rural communities, particularly the Indigenous communities. . . . The

      direct effects [of man camps] include violence against Native American

      women and children, including murders, abductions, rape and other forms of

      physical violence, exposure to drugs including methamphetamines and


3
   Cunningham, Nick, Canadian Oil Prices Crash After Keystone Spill,
oilprice.com, November 7, 2019, attached as Exhibit 9 to Plaintiffs’ November 18,
2019 comments on the draft 2019 SEIS. See 2019 FSEIS E-127.
                                        - 48 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 49 of 78



      heroin, and sex trafficking. The indirect effects include displacement of

      local residents from housing due to doubling and tripling of rental costs,

      inflation in other necessities of life including food, clothing and services,

      the breakdown of public safety and family and community support

      networks, and the overall degradation in quality of life due to exposure to

      alcohol and drug abuse and resulting addiction, and increased domestic and

      sexual violence.”

Cheek Dec. (Dkt. 27-6) at ¶¶ 8, 29; see also Cheek Dec. at ¶¶ 4, 12, 14, 15; Braun

Dec. (Dkt. 27-4) at ¶¶ 5, 7; Red Horse Dec. (Dkt. 27-7) at ¶¶ 5, 7, 8; Lone Eagle

Dec. (Dkt. 27-15) at ¶ 5.

      105. The FSEIS completely fails to consider the impacts of the Project’s

man-camps on the surrounding Indigenous communities. FSEIS 2-6 to 2-8. “The

impact of the man-camps is not limited to the acreage that would be developed.

Their effects would extend far beyond the directly disturbed acreage, with far-

reaching consequences for the local residents of surrounding rural communities.”

Corrected Declaration of Kathleen Meyer in Support of Plaintiffs’ Motion for

Preliminary Injunction filed in Indigenous Environmental Network v. Trump, Case

No. 19-CV-0028-GF-BMM (D. Mont.), October 7, 2019 (Dkt. 65-2) at ¶ 14. Of

particular concern, the “man-camps would have substantial adverse impacts on the

adjacent Indigenous communities . . . . includ[ing] violence against Native

American women in the vicinity of these camps, and increased drug use and

alcohol abuse within the nearby Native American communities.” Braun Dec.
                                        - 49 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 50 of 78



(Dkt. 27-4) at ¶ 7.

      106. “[R]eservation communities are the closest towns and thus likely to

be used by the oil workers for ‘entertainment.’” Braun Dec. (Dkt. 27-4) at ¶ 6. In

the past, when man-camps were constructed for other oil development projects in

the area, the Indigenous communities were disproportionately, and severely,

impacted. For example, “[t]he surge of oil field and pipeline workers [from

development of the Bakken oil and gas fields] resulted in much higher crime rates,

including murders, abductions, rapes and other forms of sexual violence, drug and

alcohol abuse, addiction and sex trafficking.” Cheek Dec. (Dkt. 27-6) at ¶ 12.

That “surge in violence against Native Americans, particularly women and

children, then moved north into the Fort Peck Reservation, resulting in widespread

criminal activity,” including attempts to abduct juvenile females. Id. at ¶ 14. This

criminal activity prompted the “Fort Peck tribal courts [to] add[] a human

trafficking code to [the] Fort Peck Tribes’ Comprehensive Code of Justice.” Id.

“At the same time, [the Fort Peck] Reservation experienced a tremendous increase

in sexually-transmitted diseases . . . [and i]ncidents of drug and alcohol abuse and

addiction.” Id. ar ¶ 15.

      107. Man-camps near other Indigenous communities have likewise

disproportionately impacted those communities, exposing them to increased rates

of drug use and violence, and consequent erosion of public safety and loss of

quality of life. “The placement of oil and gas pipeline-related man-camps near

Indigenous communities elsewhere in South Dakota and North Dakota has been
                                        - 50 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 51 of 78



associated with physical assaults against and murders of Native American women,

as well as drug and alcohol abuse within Native American communities.” Red

Horse Dec. (Dkt. 27-7) at ¶ 5; see also Lone Eagle Dec. (Dkt. 27-15) at ¶ 7; Braun

Dec. (Dkt. 27-4) at ¶¶ 5, 7; Meyer Dec. (Dkt. 65-2) at ¶ 14; Cheek Dec. (Dkt. 27-

6) at ¶ 4. These horrific effects are impacts on the human environment, cognizable

under NEPA. 40 C.F.R. § 1508.14 (“[w]hen . . . social and . . . physical

environmental effects are interrelated, then the [EIS] will discuss all of these

effects on the human environment”). Yet the 2019 FSEIS fails to disclose these

impacts and explain how they will disproportionately harm the impacted

Indigenous communities. This omission violates NEPA.

      108. While the 2019 FSEIS claims that “[w]orkers who violate

[TransCanada’s] camp Code of Conduct would be dismissed,” it does not disclose,

let alone discuss, any of the requirements of that purported “camp Code of

Conduct,” depriving the public of any opportunity to evaluate its claimed efficacy

as a mitigation measure. 2019 FSEIS 2-8. Nor does it explain how – or who –

will determine if a violation has occurred. Nor does it reveal if this measure has

ever been used. Without evidence documenting and comparing its actual use in

response to the many documented acts of man-camp-related violence against

Indigenous women and children, it is just empty words on a piece of paper.

      109. Furthermore, dismissal is only one of the many mitigation measures

that the FSEIS should have considered and evaluated to halt these horrendous

depredations by man-camp-housed transients against Indigenous communities.
                                        - 51 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 52 of 78



Other measures that should have been examined include more thorough

background checks on employees, employee education and supervision,

restrictions on employee travel to nearby Indigenous communities, curfews,

enforceable prohibitions against alcohol and drugs, enhanced communication with

local – including tribal – law enforcement agencies to develop coordinated

responses to criminal activity, and financial and logistical support to local and

tribal law enforcement agencies to facilitate their investigation and criminal

prosecution of crimes against Indigenous community members. The FSEIS should

have evaluated whether TransCanada should be required to undertake these other

measures to cooperate and coordinate with law enforcement agencies both locally

and regionally to facilitate questioning, investigation, and apprehension when

appropriate.

      110. Yet the FSEIS is silent on these critically needed measures to address

and mitigate these violent acts against Indigenous women and children. By

limiting its consideration of the potential responses to man-camp-related violence

against Indigenous women and children to quiet, private dismissal of employees

who violated TransCanada’s undisclosed “camp Code of Conduct,” the 2019

FSEIS downplays the severity of these impacts and their disproportionate effects

on Indigenous communities. At the same time, it fails to identify and evaluate a

reasonable range of potentially effective mitigation measures. Consequently, it

ignores NEPA’s command that federal agencies take a hard look at Keystone’s

impacts on the human environment, and at measures that would reduce those

                                        - 52 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 53 of 78



impacts.

 DEFENDANTS’ APPROVAL VIOLATES NEPA BECAUSE IT EXCEEDS
    THE SCOPE OF THE PROJECT CONSIDERED IN THE FSEIS

      111. Defendant BLM’s ROD incorporates and references the Project’s

Plan of Development (“POD”). The POD indicates that the Project includes the

construction of seven man camps in Montana, four in South Dakota, and one in

Nebraska – a total of 12 camps. POD 13-14. This contradicts the 2019 FSEIS,

which states that “a total of 11 camps are currently being considered, 6 in

Montana, 4 in South Dakota and 1 in Nebraska.” 2019 FSEIS 2-6. Indeed, the

2019 FSEIS states that the Proposed Whitewater Camp in Montana “has been

removed” from the Project. Id. Yet despite this purported removal, the

Whitewater Camp is included in the maps that provide the Project overview

included within BLM’s ROD (Appendix B, Map A). Thus, BLM’s approval

appears to improperly exceed the scope of the Project it studied and disclosed to

the public.

      112. For each of the foregoing reasons, the Corps’ issuance of a FONSI on

January 6, 2017, State’s issuance of its deficient FSEIS on December 20, 2019,

and BLM’s reliance on that FSEIS in issuing its ROD approving the Project on

January 22, 2020, violated NEPA, and therefore under the APA, must be set aside.

//

//

//

                                        - 53 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 54 of 78



                        SECOND CLAIM FOR RELIEF

                     (Violation of the Mineral Leasing Act)

(Against BLM, Director John Mehlhoff of the Montana/Dakotas State Office

               of BLM and Interior Secretary David Bernhardt)

      113. The paragraphs set forth above and below are realleged and

incorporated herein by reference.

      114.   The Mineral Leasing Act, 30 U.S.C. sections 181, et seq. (“MLA”),

governs the grant of rights-of-way and related temporary permits for oil pipelines

through federal land. 30 U.S.C. § 185.

      115. The MLA requires BLM to address the environmental impacts of its

grants of rights-of-way and temporary permits for pipelines in several ways. 30

U.S.C. § 185(h). First, it specifies that the approval of rights-of-way and

temporary permits is not exempt from applicable NEPA requirements. 30 U.S.C. §

185(h)(1). Second, it directs that for any new project that “may have a significant

impact on the environment,” BLM “shall require the applicant to submit a plan of

construction, operation, and rehabilitation for such right-of-way or permit which

shall comply with” the MLA’s enumeration of environmental mandates. 30

U.S.C. § 185(h)(2). Third, it commands that BLM “shall issue regulations or

impose stipulations which shall include . . . (A) requirements for restoration,

revegetation, and curtailment of erosion of the surface of the land; (B)

requirements to insure that activities in connection with the right-of-way or permit


                                         - 54 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 55 of 78



will not violate applicable air and water quality standards nor related facility siting

standards . . . ; (C) requirements designed to control or prevent (i) damage to the

environment (including damage to fish and wildlife habitat), (ii) damage to public

or private property, and (iii) hazards to public health and safety; and (D)

requirements to protect the interests of individuals living in the general area of the

right-of-way or permit who rely on the fish, wildlife and biotic resources of the

area for subsistence purposes.” Id.

      116. BLM’s regulations implement the MLA’s environmental mandates.

They direct that, to insure that the foregoing requirements for environmental

protection are carried out, the applicant must, “[t]o the extent practicable, comply

with all existing and subsequently enacted, issued, or amended Federal laws and

regulations.” 43 C.F.R. § 2885.11(b)(1). They direct that the applicant must

“[c]omply with project-specific terms, conditions, and stipulations, including

requirements to: . . . [c]ontrol or prevent damage to scenic, aesthetic, cultural, and

environmental values, including fish and wildlife habitat, and to public and private

property and public health and safety.” 43 C.F.R. § 2885.11(b)(9)(iii).

      117. Contrary to the foregoing statutory and regulatory commands, BLM

did not conduct an adequate environmental review nor prepare and impose vitally

needed environmental safeguards on the Project. For example, BLM uncritically

relied on State’s deficient FSEIS instead of addressing the many deficiencies in

State’s FSEIS that Plaintiffs and others identified in their detailed comments on

the Draft SEIS. Contrary to the MLA’s environmental mandates, BLM proceeded
                                         - 55 -
         Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 56 of 78



to issue the right-of-way grants and temporary use permits for the Project

notwithstanding State’s numerous NEPA errors and omissions that are detailed in

the First Claim for Relief set forth above.

         118. BLM further violated the MLA’s environmental mandates by failing

to assure that the Project would in fact include adequate “requirements for

restoration, revegetation, and curtailment of erosion of the surface of the land[,]

. . . requirements to insure that activities in connection with the right-of-way or

permit will not violate applicable air and water quality standards nor related

facility siting standards[,] . . . requirements designed to control or prevent (i)

damage to the environment (including damage to fish and wildlife habitat), (ii)

damage to public or private property, and (iii) hazards to public health and

safety[,] and . . . requirements to protect the interests of” Indigenous communities

“living in the general area of the right-of-way or permit who rely on the fish,

wildlife and biotic resources of the area for subsistence purposes.” 30 U.S.C. §

185(h)(2). Nor did BLM assure that the permit applicant, TransCanada, would

“prevent damage to scenic, aesthetic, cultural and environmental values, including

fish and wildlife habitat, and . . . public and private property and public health and

safety.” 43 C.F.R. § 2885.11(b)(9)(iii).

         119. For each of the foregoing reasons, BLM’s approval of the ROW and

TUP for the Project violated the MLA, and therefore under the APA, must be set

aside.



                                          - 56 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 57 of 78



                          THIRD CLAIM FOR RELIEF

         (Violation of the Federal Land Policy and Management Act)

(Against BLM, Director John Mehlhoff of the Montana/Dakotas State Office

               of BLM and Interior Secretary David Bernhardt)

      120. The paragraphs set forth above and below are realleged and

incorporated herein by reference.

      121. The Federal Land Policy and Management Act (“FLPMA”), 43

U.S.C. section 1701 et seq., directs that

      public lands be managed in a manner that will protect the quality of

      scientific, scenic, historical, ecological, environmental, air and

      atmospheric, water resource, and archeological values; that, where

      appropriate, will preserve and protect certain public lands in their

      natural condition; that will provide food and habitat for fish and

      wildlife and domestic animals; and that will provide for outdoor

      recreation and human occupancy and use.

43 U.S.C. § 1701(a)(8).

      122. In furtherance of this mandate, FLPMA requires BLM to limit to the

extent feasible the natural resource damage that Keystone would cause along its

right-of-way. 43 U.S.C. § 1765. FLPMA commands that BLM “take any action

necessary to prevent unnecessary or undue degradation of the lands.” 43 U.S.C. §

1732(b); 43 C.F.R. § 2801.2(b). It further requires that each right-of-way “be


                                        - 57 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 58 of 78



limited to the ground which the Secretary concerned determines . . . will do no

unnecessary damage to the environment” (43 U.S.C. § 1764(a)), and “contain . . .

terms and conditions which will . . . minimize damage to scenic and esthetic

values and fish and wildlife habitat and otherwise protect the environment” (43

U.S.C. § 1765(a)).

      123. These requirements are strictly enforced and cannot be easily

counterbalanced, nor may they ever be displaced, by project proponents’ claims of

inconvenience or cost. Trout Unlimited v. U.S. Dept. of Agriculture, 320

F.Supp.2d 1090, 1108 (D. Colo. 2004). “FLPMA itself does not authorize [a

federal agency’s] consideration of the interests of private facility owners as

weighed against environmental interest such as protection of fish and wildlife

habitat.” Id. Indeed, FLPMA “simply does not allow [a federal agency] to ignore

options that would minimize environmental degradation because of the costs to

private parties and difficulty in implementation.” Id.

      124. Contrary to these environmental mandates, BLM approved the right-

of-way grant for Keystone, despite its significant impacts that will cause

unnecessary and undue degradation of the environment. Notably, spills are

expected along the pipeline every year and a leak of up to 16,600 barrels per day

would go undetected “in real time” by the automatic leak detection systems. A

single significant spill, like those that have occurred along the original Keystone

Pipeline, would unnecessarily and unduly degrade the environment. Furthermore,

the Project poses a direct threat to the historic and cultural sites important to
                                         - 58 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 59 of 78



Indigenous communities, and will disproportionately impact those communities.

Because Keystone as approved will unduly degrade the human environment,

BLM’s approvals violate FLPMA.

      125. BLM also failed to consider terms and conditions that would avoid or

reduce the Project’s impacts because BLM has not adequately disclosed and

examined those impacts, and mitigation measures that would reduce them. As

noted, FLPMA “simply does not allow [a federal agency] to ignore options that

would minimize environmental degradation.” Trout Unlimited v. U.S. Dept. of

Agriculture, 320 F.Supp.2d at 1108. Because BLM has not been fully informed of

the Project’s potential impacts, it cannot properly evaluate and guard against the

Project’s environmental harms as required by FLPMA.

      126. Because Keystone will cause unnecessary and undue degradation to

the environment, and BLM failed to explore, evaluate and adopt terms and

conditions that would avoid or reduce the Project’s foreseeable impacts, BLM’s

ROD violates FLPMA and therefore under the APA, must be set aside.

                        FOURTH CLAIM FOR RELIEF

                   (Violation of the Endangered Species Act)

    (Against Fish and Wildlife Service, its Director Skipwith, and Interior

                           Secretary David Bernhardt)

      127. The paragraphs set forth above and below are realleged and

incorporated herein by reference.


                                        - 59 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 60 of 78



      128. Any action “authorize[d], fund[ed], or carr[ied] out” by a federal

agency which may affect listed species or their critical habitat is subject to inter-

agency consultation under section 7 of the ESA, 33 U.S.C. section 1536. “A

federal agency must initiate formal consultation if its proposed action ‘may affect’

listed species or critical habitat, and any possible effect, whether beneficial,

benign, adverse, or of an undetermined character, triggers the formal consultation

requirement.” Western Watersheds Project v. Kraayenbrink, 632 F.3d 472, 496

(9th Cir. 2011) (internal quotes omitted).

      129. The consultation process under section 7 of the ESA requires BLM as

the “action agency” to consult with the Secretary of Interior to ensure that BLM’s

actions are “not likely to jeopardize the continued existence of any endangered

species . . . .” 16 U.S.C. § 1536(a)(2). In order to fulfill this statutory mandate,

both BLM and FWS must use the “best scientific and commercial data available.”

Id. Except for listed species that inhabit the ocean, by statute and regulation FWS

is the agency within the Department of the Interior with specific expertise in the

habitat requirements, population trends and ecological health of endangered and

threatened species. Therefore, when conducting this required consultation it must

apply that expertise to independently evaluate claims by action agencies that their

proposed actions will not harm listed species.

      130. The consultation process often begins with informal consultation, an

“optional process that includes all discussions, correspondence, etc., between the

Service and the Federal [action] agency or the designated non-Federal
                                         - 60 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 61 of 78



representative, designed to assist the Federal agency in determining whether

formal consultation or a conference is required.” 50 C.F.R. § 402.13(a). If, during

informal consultation, both the action agency and the Department of the Interior’s

consulting agency with expertise in listed species – in this case FWS – determine

that “the action is not likely to adversely affect listed species,” then the

consultation process is terminated. Id. This termination requires specific, written

concurrence by FWS. Id.

      131. In the event either of the agencies determines that the proposed action

may adversely affect listed species, they must initiate formal consultation. 50

C.F.R. § 402.14. Formal consultation requires a detailed inquiry into the scope

and extent of adverse effects upon listed species which may result from the

proposed action. Id. The formal consultation process must result in a biological

opinion reaching one of two conclusions: that the project will, or will not,

jeopardize listed species. 50 C.F.R. § 402.14(e).

      132. If the project will jeopardize the continued existence of a listed

species, harming or killing (“taking”) that species creates civil and criminal

liability under section 9 of the ESA. If, however, the biological opinion concludes

that the project will not jeopardize the continued existence of the listed species,

but will cause the “incidental take” of members of that species, FWS will provide

an incidental take statement authorizing a certain number or extent of takings

allowed, and specifying “reasonable and prudent measures” required to minimize

the impact. 50 C.F.R. § 402.14(i).
                                         - 61 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 62 of 78



      133.    While BLM’s 2019 Biological Assessment acknowledges that

exposure to oil spills could harm listed species, it dismisses the likelihood of harm

as insignificant “due to the low probability” that a spill would impact species’

habitat. E.g. 2019 Biological Assessment 47-48, 51 (interior least tern), 65-67

(whooping crane), 82-83 (pallid sturgeon), 89 (Topeka shiner), 130-131 (northern

long-eared bat), 165-166 (western-fringed prairie orchid), 146-147 (piping

plover). It does so even though it acknowledges that spills are likely to occur,

within the “known range” that may be occupied by these species, at a frequency of

nearly twice per year (0.6 years between spills) for the whooping crane and at

lower, but still significant, frequencies for the other listed species, down to the

lowest frequency, once every 33.3 years, for the Topeka shiner. Id. Because FWS

failed to require formal consultation even though, as the agency with expertise in

protection of listed species, it knew that formal consultation was needed to address

these substantial, admitted risks, FWS failed to perform its consultation duties

under section 7 of the ESA. Its failure to proceed in the manner required by law

was final agency action that violates the APA. American Rivers, 126 F.3d at

1124-1125.

      134. The Corps approved on January 6, 2017 a revised NWP 12 under

section 404(e) of the CWA, 33 U.S.C. section 1344(e), allowing the discharge of

dredged or fill materials into waters of the United States from “pipeline[s] for the

transportation of any . . . liquid . . . substance” such as crude oil, without

consulting with FWS regarding the Project’s impacts on listed species and their

                                          - 62 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 63 of 78



critical habitat. 82 Fed.Reg. 1860, 1985, 1999-2000 (January 6, 2017). The Corps

assumed that the potential discharge of dredged or fill material from the Project

would, as permitted under NWP 12, not result in the loss of greater than one-half

acre of jurisdictional waters for each single and complete project. Id.

      135. The Corps did not conduct consultation under the ESA for three

reasons. First, it assumed that NWP 12 would not affect listed species or critical

habitat because General Condition 18 to NWP 12 provides that a nationwide

permit does not authorize an activity that is “likely to directly or indirectly

jeopardize the continued existence of a” listed species or that “will directly or

indirectly destroy or adversely modify the critical habitat of such species.” 82

Fed.Reg. at 1873-1874, 1999. However, the Corps allowed the permittee to

determine whether its permit would have those effects, rather than making that

determination itself as Congress intended. 16 U.S.C. § 1536(a)(2); 50 C.F.R. §

402.14(a); Northern Plains Resource Council v. U.S. Army Corps of Engineers,

CV-19-44-GF-BMM, Order filed April 15, 2020, at page 12.

      136. Second, the Corps assumed that NWP 12 had not caused impacts to

listed species and their critical habitat in the past. 82 Fed.Reg. at 1873-1874. But

in fact, the Corps knew from its own observations that “activities authorized by

past versions of NWP 12 ‘have resulted in direct and indirect impacts to wetlands,

streams and other aquatic resources,’ . . . . resulting in permanent losses of aquatic

resource functions and services.” Northern Plains Resource Council v. U.S. Army

Corps of Engineers, supra, Order filed April 15, 2020, at page 12. Indeed, “[t]he
                                         - 63 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 64 of 78



Corps itself has stated that discharges authorized by NWP 12 ‘will result in a

minor incremental contribution to the cumulative effects to wetlands, streams, and

other aquatic resources in the United States.’” Id. at page 13 (emphasis in

original).

      137. Third, the Corps assumed that its failure to conduct ESA consultation

at the programmatic stage of CWA section 404 permitting would be cured by its

subsequent consultation when project-specific approvals involving General

Condition 18 review were issued. 82 Fed.Reg. at 1999. But settled caselaw

makes clear that ESA consultation must be conducted at the programmatic stage

where, as here, subsequent project-level consultation would come too late to fully

protect listed species and their habitat. Northern Plains Resource Council v. U.S.

Army Corps of Engineers, supra, Order filed April 15, 2020, at page 16, citing

Conner v. Burford, 848 F.2d 1441, 1453-58 (9th Cir. 1988). This Court pointed

out that conducting ESA consultation only at the project-approval stage would not

“avoid piecemeal destruction of species and habitat.” Id. at page 18, citing

National Wildlife Foundation v. Brownslee, 402 F.Supp.2d 1, 9-11 (D. D.C. 2005).

      138. The Corps’ factual and legal errors and omissions summarized above

are reviewable by this Court under the citizen-suit provision of the ESA, 16 U.S.C.

section 1540(g), following maturation of the 60-day notice of intent to sue

required by that provision, 16 U.S.C. section 1540(g)(2). Accordingly, Plaintiffs

intend to promptly transmit this required notice to the Corps as necessary to secure

this Court’s jurisdiction over this citizen suit claim, which will be added by timely
                                        - 64 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 65 of 78



amendment to this Complaint.

      139. By accepting the Corps’ erroneous conclusion that the Project’s NWP

12 does not affect listed species or critical habitat, FWS likewise failed to perform

its duty to adequately consult with the Corps under the ESA. Its failure to proceed

in the manner required by law was final agency action that violates the APA.

American Rivers, 126 F.3d at 1124-1125.

      140. On December 23, 2019, FWS improperly concluded informal

consultation as to these species by concurring in the 2019 Biological Assessment’s

conclusions.4 Yet as noted, the 2019 Biological Assessment fails to provide an

adequate basis for FWS’ determination that Keystone is “not likely to adversely

affect” these species. In its concurrence letter, FWS failed to disclose, analyze and

address Keystone’s adverse oil spill impacts on the listed species it purportedly

determined were not likely to be “adversely affect[ed]” by Keystone.

      141. FWS’ December 23, 2019 concurrence letter constitutes final agency

action that violates the APA. American Rivers, 126 F.3d at 1124-1125.

      142. By issuing its December 23, 2019 concurrence letter based upon, and

without independently and critically evaluating, BLM’s inadequate 2019

Biological Assessment, FWS violated the ESA, 16 U.S.C. section 1536(a), and its

implementing regulations, 50 C.F.R. part 402. Because FWS issued its



4
   On December 23, 2019, FWS also issued a Biological Opinion specific to
Keystone’s impacts to the American burying beetle.
                                        - 65 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 66 of 78



concurrence without requiring formal consultation, despite the BA’s deficiencies,

and its concurrence constitutes final agency action, FWS failed to proceed in

accordance with law in violation of the APA. 5 U.S.C. section 706(2)(A) and (D);

American Rivers, 126 F.3d at 1124-1125. By issuing its concurrence without an

adequate factual and scientific basis, and without reliance upon the best scientific

and commercial data available, FWS’s approval of the Project violated the ESA

and therefore under the APA, must be set aside. 16 U.S.C. § 1536(a)(2); 5 U.S.C.

§ 706(2).

                          FIFTH CLAIM FOR RELIEF

(Request for Declaratory Judgment Stating that Executive Order 13,867 Does
   Not Save President Trump’s 2019 Permit from Invalidation Due to that
             Permit’s Fatal Conflict with Executive Order 13,337)

                             (Against All Defendants)

      143. The paragraphs set forth above and below are realleged and
incorporated herein by reference.

      144. Plaintiffs request this Court’s declaratory judgment stating that
President Trump’s issuance of Executive Order 13,867 on April 10, 2019, does not
save President Trump’s March 29, 2019 Presidential Permit from invalidation due
to that permit’s fatal conflict with Executive Order 13,337 for two reasons. First,
by its terms Executive Order 13,867 does not apply to the 2019 Permit. Second,
even if it did, it could not be applied retroactively to validate the 2019 Permit.

      145. Plaintiffs are entitled to declaratory relief under 28 U.S.C. section

                                         - 66 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 67 of 78



2201 because an actual controversy exists between Plaintiffs and Defendants as to
whether Executive Order 13,867 validates the 2019 Permit despite the 2019
Permit’s violation of Executive Order 13,337. Plaintiffs contend that Executive
Order 13,867 does not validate the 2019 Permit, and Defendants deny this
contention. The grounds for Plaintiffs’ contention are as follows:

      146. The first reason that Executive Order 13,867does not validate the
2019 Permit is that, by its express terms, it does not apply to the 2019 Permit.
Rather, its section 3 provides only that “[a]ll permits heretofore issued pursuant to
the orders enumerated in section 2(k) of this order [i.e., permits issued pursuant to
Executive Order 13,337 or its predecessor, Executive Order 11,423] and in force
at the date of this order, shall remain in full effect in accordance with their terms
. . . .” The 2019 Permit was not issued “pursuant to” Executive Order 13,337. To
the contrary, it was, by its own terms, issued “notwithstanding” Executive Order
13,337. 84 Fed.Reg. 13101 (March 29, 2019) (emphasis added). And, on its face,
the 2019 Permit is in direct conflict with, rather than “pursuant to,” the terms of
Executive Order 13,337. Indeed, the 2019 Permit violates the requirements of
Executive Order 13,337 in at least seven material respects, as Plaintiffs have
consistently pointed out in their previous (and still pending) litigation challenging
the 2019 Permit.

      147. Executive Order 13,867 does not once reference President Trump’s
2019 Permit. Indeed, it contains no language that might be deemed to expressly
apply to that permit, let alone to cure that permit’s conflicts with applicable law as


                                         - 67 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 68 of 78



necessary to validate that permit notwithstanding such conflicts. Rather, although
Executive Order 13,867 does contain language in section 3 that might be
construed to validate some transboundary permits, that language clearly does not
apply to the 2019 Permit. Section 3, entitled “Existing Permits,” states as follows:

      “All permits heretofore issued pursuant to the orders enumerated in section
      2(k) of this order, and in force at the date of this order, shall remain in full
      effect in accordance with their terms unless and until modified, amended,
      suspended, or revoked by the appropriate authority.”

Id. (emphasis added).

      Section 2(k) of Executive Order 13,867, in turn, states in full as follows:

      “Executive Order 13337 of April 30, 2004 (Issuance of Permits With
      Respect to Certain Energy-Related Facilities and Land Transportation
      Crossings on the International Boundaries of the United States) and
      Executive Order 11423 of August 16, 1968 (Providing for the Performance
      of Certain Functions Heretofore Performed by the President With Respect to
      Certain Facilities Constructed and Maintained on the Borders of the United
      States), as amended, are hereby revoked.”

Id.

      148.    Thus, while section 3 plainly preserves, “in full effect,” all permits
that were “heretofore issued pursuant to the orders enumerated in section 2(k) of
this order,” it does not preserve, in full effect or otherwise, any permits that were
not “issued pursuant to the orders enumerated in section 2(k) of this order.” Id.


                                         - 68 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 69 of 78



The 2019 Permit was manifestly not issued pursuant to either Executive Order
11,423 or Executive Order 13,337. As noted, by its terms, the 2019 Permit was
expressly issued “notwithstanding Executive Order 13,337” rather than “pursuant
to” that order. 84 Fed.Reg. 13101. And, since the 2019 Permit was issued 15
years after Executive Order 11,423 had been superseded by its successor,
Executive Order 13,337, the 2019 Permit was certainly not issued pursuant to the
now obsolete Executive Order 11,423. In any event, the 2019 Permit would have
just as many conflicts with Executive Order 11,423 as it has with Executive Order
13,337.

      149. The reasons why the 2019 Permit expressly provides that it was
issued “notwithstanding” Executive Order 13,337 are quite evident from an
examination of its many, substantive conflicts with the terms of Executive Order
13,337. It directly violates the express terms of Executive Order 13,337 in at least
seven material respects, as detailed below. Each of these seven reasons is
sufficient in itself to demonstrate that the 2019 Permit was manifestly not issued
“pursuant to,” and was instead issued “notwithstanding,” the contrary language
and intent of Executive Order 13,337.

      150. First, the 2019 Permit excludes the United States Secretary of State
from any participation in the formulation, review, approval and administration of
the 2019 Permit. Executive Order 13,337, by contrast, expressly mandates the
Secretary of State’s direct, central and detailed involvement with all aspects of
transboundary permits. Id. at §§ 1(a) (“the Secretary of State is hereby designated


                                        - 69 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 70 of 78



and empowered to receive all applications for Presidential permits . . . for the
construction . . .at the borders of the United States, of facilities for the exportation
or importation of petroleum”); 1(b) (“Upon receipt of a completed application
pursuant to paragraph (a) of this section, the Secretary of State shall [take actions
to assure and facilitate its examination by the appropriate officials and agencies of
the federal government]”); 1(c) and 1(d) (the Secretary of State shall receive
comments from those federal officials and agencies and provide them additional
information as necessary to enable them to provide their views to the Secretary);
1(e) (“The Secretary of State may also consult with such State, tribal and local
government officials and foreign governments, as the Secretary deems appropriate,
with respect to each application. . . . [and] solicit responses in a timely manner”);
1(f) - 1(i) (the Secretary of State shall, after considering all the information
gathered and all the required consultations with officials and agencies, determine
whether to issue or deny the permit unless a designated official timely disagrees,
in which case the determination shall be referred to the President); 2(a) and 2(b)
(amending Executive Order 11,423 to conform to Executive Order 13,337); and
3(a) and (b) (authorizing the Secretary of State to publish notices of applications
for cross-border permits and to issue “such further rules and regulations, and to
prescribe such further procedures . . . as may from time to time be deemed
necessary or desirable for the exercise of the authority conferred by this order”).

      151. Second, the 2019 Permit bypasses all federal agencies and officials,
including the Secretaries of the Interior, Commerce, Defense, Energy, Homeland


                                          - 70 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 71 of 78



Security and Transportation, the Attorney General, and the Administrator of the
Environmental Protection Agency, thereby precluding their participation in the
formulation and review of the 2019 Permit. Executive Order 13,337, by contrast,
expressly provides for the review and participation of each of these federal
agencies and officials. Id. at §§ 1(b), 1(c),1(d), 1(e), 1(f), 1(g), 1(h) and 1(i).
Contrary to Executive Order 13,337’s mandate that any cross-border permits be
vetted by all of the appropriate federal agencies and officials, the 2019 Permit
makes clear its express “intent that this permit be operative as a directive issued by
the President alone.” 2019 Permit, Article 7 (84 Fed.Reg.13103) (emphasis
added).

      152. Third, the 2019 Permit ignores and defies Executive Order 13,337’s
requirement that the Secretary of State must determine whether issuance of the
cross-border permit would serve the national interest. Executive Order 13,337
directs: “if the Secretary of State finds that issuance of a permit to the applicant
would serve the national interest, the Secretary shall prepare a permit,” but “if the
Secretary of State finds that issuance of a permit to the applicant would not serve
the national interest, the Secretary shall notify the officials required to be
consulted under paragraph (b)(ii) of this section of the proposed determination that
the application be denied.” Executive Order 13,337 §§ 1(g), 1(h) (emphasis
added). Executive Order 13,337 emphasizes through repetition its express
mandate that “[t]he Secretary of State shall issue or deny the permit in accordance
with the proposed determination.” Id. § 1(i). The only exception to the Secretary


                                          - 71 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 72 of 78



of State’s sole authority to determine whether to issue or deny the permit is if an
official required to be consulted disagrees, in which case the Secretary of State
“shall refer the application . . . to the President for consideration and a final
decision.” Id. § 1(i). By contrast, the 2019 Permit makes no provision for the
Secretary of State’s review, let alone his consultation with other federal agencies
or officials, and instead makes clear that the 2019 Permit is “issued by the
President alone,” as noted. 2019 Permit, Article 7 (84 Fed.Reg. 13103) (emphasis
added). The purpose of the 2019 Permit’s excision of any action by State is clear:
to prevent judicial review under the APA. See, e.g., Motion Systems Corp. v.
Bush (“Motion Systems”), 437 F.3d 1356, 1359 (Fed. Cir. 2006) (“Motion Systems
. . . cannot challenge the President’s actions under the APA because the President
is not an ‘agency.’”), citing Franklin v. Massachusetts (“Franklin”), 505 U.S. 788,
800-801 (1992).

      153. Fourth, the 2019 Permit omits consultation with state, tribal and local
governmental officials as potential sources of invaluable knowledge, wisdom and
perspective. Executive Order 13,337, by contrast, provides that the Secretary of
State “may also consult with such State, tribal and local government officials . . .
as the Secretary deems appropriate, with respect to each application.” Id. at § 1(e).

      154. Fifth, the 2019 Permit excises Executive Order 13,337’s requirement
that the applicant “obtain authorization from any other department or agency of
the United States Government in compliance with applicable laws and
regulations.” Id. at § 5. Instead, the 2019 Permit makes clear that any “reporting


                                          - 72 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 73 of 78



obligations” of the permittee that may arise under any federal law or regulation
“do not alter the intent that this permit be operative as a directive issued by the
President alone.” Id. at Article 7 (84 Fed.Reg. 13103) (emphasis added). This
language means that the permit is “inten[ded to] be operative” irrespective of
whether the permittee is required to – or does – file reports with other federal
agencies under any law or regulation. The unmistakable purpose of this language
is, again, to separate the permit’s issuance from any action by a federal agency,
and thereby shield the 2019 Permit from judicial review under the APA. As noted,
the APA is only applicable to “agency” action, and not to decisions of the
President acting “alone.” Motion Systems, 437 F.3d at 1359; Franklin, 505 U.S. at
800-801.

      155. Sixth, the 2019 Permit gives no consideration to, let alone provide
mitigation for, the environmental and cultural effects of Keystone. Executive
Order 13,337, by contrast, requires the Secretary of State to consult with the
Secretary of the Interior (who oversees the U.S. Fish and Wildlife Service), the
Secretary of Commerce (who oversees the National Marine Fisheries Service), the
Secretary of Defense (who oversees the Corps of Engineers) and the Administrator
of the Environmental Protection Agency (who promulgates regulations for and
administers the CWA, and has broad expertise in protection of the environment)
for the purpose of “maintaining safety, public health, and environmental
protections” among other objectives). Id. at Preamble and §§ 1(b) and 1(c).

      156. Seventh, the 2019 Permit ignores the analyses of the Project’s


                                         - 73 -
         Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 74 of 78



environmental and cultural impacts that have been or will be prepared by federal
agencies under NEPA, the ESA, the CWA, the NHPA, and other environmental
statutes. Executive Order 13,337, by contrast, requires notice to and provides an
opportunity for every federal agency with expertise in protecting environmental
and cultural resources to apply their specialized knowledge and skill to address the
potential impacts of the proposed border crossing. Id. at §§ 1(b), 1(c), 1(d), 1(g)
and 1(h).

         157. Because the 2019 Permit violates the foregoing material requirements
of Executive Order 13,337, it is plainly not issued “pursuant to” that executive
order.

         158. The second reason Executive Order 13,867 does not validate the 2019
Permit is that, even assuming contrary to its plain language, intent and effect that
the 2019 Permit had been issued “pursuant to” Executive Order 13,337, Executive
Order 13,867 cannot be given retroactive effect. Under settled rules of statutory
construction which are fully applicable to executive orders, President Trump’s
subsequent issuance on April 10, 2019, and publication in the Federal Register on
April 15, 2019 (84 Fed.Reg. 15491) of Executive Order 13,867 purporting to
revoke Executive Order 13,337 as of that date – April 10, 2019 – cannot be given
retrospective effect to excuse the March 29, 2019 Permit’s violation of Executive
Order 13,337 for four reasons.

         159. First, Executive Order 13,867 is worded prospectively. All of its
active verbs use the present tense and never imply any retroactive intent: “I


                                         - 74 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 75 of 78



hereby grant permission,” “[t]his permit supersedes . . . . [and] grants the
permission . . . and revokes [the 2017 permit].” 84 Fed.Reg. 15491 (emphasis
added).

      160. Second, executive orders are governed by the same “rules of statutory
construction” as statutes. U.S. v. Angcog, 190 F.Supp. 696, 699 (D.C. Guam
1961). A “statute may not be applied retroactively . . . absent a clear indication
from Congress that it intended such a result.” I.N.S. v. St. Cyr, 533 U.S. 289, 316
(2001). A finding of retroactive intent requires “statutory language that [is] so
clear that it could sustain only one interpretation.” Id. (quoting Lindh v. Murphy,
521 U.S. 320, 328 n. 4 (1997)). There is no such retrospective language here. To
the contrary, all the verbs in Executive Order 13,867 that give approvals to
TransCanada, or release TransCanada from the restraints of previous approvals,
are stated in the present tense – e.g., “grants,” and “revokes – as noted.

      161. Third, Executive Order 13,867 expressly saves “all permits
heretofore issued pursuant to the orders enumerated in section 2(k)” – e.g.,
Executive Order 13,337 – evincing an unmistakable intent to preserve the effect of
Executive Order 13,337 right up to the moment that Executive Order 13867
revoked it. Executive Order 13,867 § 3) (emphasis added). Therefore, Executive
Order 13,337 remained in effect until April 10, 2019, the date that President
Trump issued Executive Order 13,867. Since Executive Order 13,337 remained in
effect until April 10, 2019, a fortiori, it was in effect twelve days earlier, on March
29, 2019, when President Trump issued his 2019 Permit.


                                         - 75 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 76 of 78



      162. Fourth, the principle of separation of powers militates against an
interpretation that would allow the Executive Branch to retroactively render
lawful, action that was unlawful when it was taken. Otherwise, the President
could escape the consequence of any court ruling invalidating his prior unlawful
action by thereafter issuing a new executive order declaring his prior action lawful.
Judicial review of Presidential action would be effectively eviscerated,
undermining the separation of powers vital to our constitutional system of
governance. City and County of San Francisco v. Trump, 897 F.3d 1225, 1231-
1235 (9th Cir. 2018).

      163. For each of the foregoing reasons, this Court should declare that
President Trump’s issuance of Executive Order 13,867 on April 10, 2019 did not
save President Trump’s March 29, 2019 Presidential Permit from invalidation due
to that permit’s fatal conflict with Executive Order 13,337, for two reasons. First,
Executive Order 13,867 by its terms does not apply to the 2019 Permit. Second,
even if it did, it could not be applied retroactively to validate the 2019 Permit.



                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that the Court:

      1.     Adjudge and declare that the Corps of Engineers violated NEPA by
failing to prepare an environmental impact statement analyzing the environmental
impacts of its reissuance on January 6, 2017 of a revised NWP 12 based on a
deficient and erroneous FONSI, and its approval of NWP 12 must therefore be


                                         - 76 -
       Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 77 of 78



vacated and set aside under the APA.

      2.     Adjudge and declare that the Department of State’s December 20,
2019 Final SEIS violates NEPA, and its approval of that document must therefore
be vacated and set aside under the APA.

      3.     Adjudge and declare that FWS’s issuance of its December 23, 2019
concurrence letter for Keystone, and consequent failure to require formal
consultation with BLM and to prepare a Biological Opinion, violated the ESA,
and therefore FWS’s concurrence letter must accordingly be vacated and set aside
under the APA.

      3.     Adjudge and declare that BLM’s issuance on January 22, 2020 of its
ROD approving a ROW and TUP for Keystone violated NEPA, the MLA,
FLPMA, and the ESA, and that BLM’s approval of that ROD must accordingly be
vacated and set aside under the APA.

      4.     Adjudge and declare that President Trump’s issuance of Executive
Order 13,867 purporting to revoke Executive Order 13,337 on April 10, 2019,
does not save President Trump’s March 29, 2019 Presidential Permit from
invalidation due to its fatal conflict with Executive Order 13,337 for two reasons.
First, Executive Order 13,867 by its terms does not apply to the 2019 Permit.
Second, even if it did, it could not be applied retroactively to validate that permit.
      5.     Preliminarily and permanently enjoin all Defendants, including
TransCanada should it intervene, from initiating any activities in furtherance of
the Project that could result in any change or alteration of the physical


                                         - 77 -
          Case 4:20-cv-00115-BMM Document 1 Filed 12/04/20 Page 78 of 78



environment unless and until Defendants comply with the requirements of NEPA,
the MLA, FLPMA, the ESA, and the APA, and their implementing regulations;

      6.      Award Plaintiffs their reasonable attorneys’ fees and costs and
expenses incurred in connection with the litigation of this action pursuant to
applicable law; and

      7.      Grant Plaintiffs such additional relief as the Court may deem just and
proper.

                                 Respectfully submitted,

Dated: December 4, 2020          LAW OFFICES OF STEPHAN C. VOLKER
                                 s/ Stephan C. Volker
                                 STEPHAN C. VOLKER (Pro Hac Vice pending)


Dated: December 4, 2020          PATTEN, PETERMAN, BEKKEDAHL &
                                 GREEN, PLLC
                                 s/ James A. Patten
                                 JAMES A. PATTEN

                                 Attorneys for Plaintiffs
                                 INDIGENOUS ENVIRONMENTAL NETWORK
                                 and NORTH COAST RIVERS ALLIANCE




                                        - 78 -
